 
 
PURCHASE AND SALE AGREEMENT
 


 
by and among
 


 
AMERICAN REAL ESTATE PARTNERS, L.P.,
 
AMERICAN REAL ESTATE HOLDINGS LIMITED PARTNERSHIP,
 
AREP OIL & GAS HOLDINGS LLC,
 
AREP O & G HOLDINGS LLC,
 
NEG OIL & GAS LLC
 


and
 


SANDRIDGE HOLDINGS, INC.
 
and
 
solely for purposes of Article V, Article XII, Section 9.5 and Section 10.2,
 
RIATA ENERGY, INC.
 


 
Dated November 21, 2006
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 

  Page     
ARTICLE I
 
TERMS OF THE TRANSACTION
       
Section 1.1.
Agreement to Purchase and Sell Interests
1
Section 1.2.
Consideration
1
Section 1.3.
Adjustments to Base Cash Purchase Price
1
ARTICLE II
 
CLOSING
       
Section 2.1.
Closing
3
Section 2.2.
Deliveries by Seller Parties
3
Section 2.3.
Deliveries by Buyer
4
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER PARTIES
       
Section 3.1.
Organization
5
Section 3.2.
Title to Interests
5
Section 3.3.
Authority
5
Section 3.4.
Non-Contravention
5
Section 3.5.
Proceedings
6
Section 3.6.
Investment Experience
6
Section 3.7.
Restricted Securities
6
Section 3.8.
Accredited Investor; Investment Intent
6
Section 3.9.
Acknowledgement by Seller Parties
6
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
RELATING TO THE COMPANY
       
Section 4.1.
Organization.
7
Section 4.2.
Authority
7
Section 4.3.
Governing Documents
7
Section 4.4.
Capital Structure
8
Section 4.5.
Non-Contravention.
8
Section 4.6.
Ownership; Capitalization of Subsidiaries
9
Section 4.7.
SEC Reports; Financial Statements
10
Section 4.8.
Absence of Certain Changes or Events
11
Section 4.9.
Pending Litigation.
11
Section 4.10.
Compliance with Laws; Permits
11
Section 4.11.
Investment Company Act
12
Section 4.12.
Taxes
12
Section 4.13.
Contracts
13
Section 4.14.
Real Property
15
Section 4.15.
Oil and Gas Properties
15

 
i

--------------------------------------------------------------------------------


Section 4.16.
Gas Regulatory Matters
16
Section 4.17.
Reserve Reports
16
Section 4.18.
Environmental Matters
16
Section 4.19.
Intellectual Property
17
Section 4.20.
Insurance
18
Section 4.21.
Employee Related Matters
18
Section 4.22.
Brokers
18
Section 4.23.
Affiliate Transactions
18
Section 4.24.
NEGI Restructuring
19
Section 4.25.
No Additional Representations
19
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER AND RIATA
 
   
 
Section 5.1.
Organization
19
Section 5.2.
Authority
20
Section 5.3.
Non-Contravention
20
Section 5.4.
Capital Structure
21
Section 5.5.
Private Placement Memorandum; Financial Statements.
22
Section 5.6.
Absence of Certain Changes or Events
22
Section 5.7.
Proceedings
22
Section 5.8.
Investment Experience
22
Section 5.9.
Restricted Securities
22
Section 5.10.
Accredited Investor; Investment Intent
23
Section 5.11.
Brokers
23
Section 5.12.
Investment Company Act
23
Section 5.13.
No Additional Representations
23
Section 5.14.
Acknowledgement by Buyer
23
ARTICLE VI
 
CONDUCT OF COMPANY AND THE SUBSIDIARIES PENDING CLOSING
 
   
 
Section 6.1.
Conduct and Preservation of Business
23
ARTICLE VII
 
ADDITIONAL AGREEMENTS OF THE PARTIES
 
   
 
Section 7.1.
Access.
26
Section 7.2.
Cooperation and Governmental Consents
27
Section 7.3.
Notice of Litigation
27
Section 7.4.
Notification of Certain Matters
27
Section 7.5.
Resignation of Directors
27
Section 7.6.
Cooperation with Financing
28
Section 7.7.
Taxes
28
Section 7.8.
Fees and Expenses
31
Section 7.9.
Publicity
31
Section 7.10.
Books and Records
32
Section 7.11.
Restructuring; Seismic Data Licenses
32
Section 7.12.
Credit Facility
33
Section 7.13.
Third Party Consents
33
Section 7.14.
Exclusivity
34
Section 7.15.
Affiliate Transactions
35

 
ii

--------------------------------------------------------------------------------


Section 7.16.
Indebtedness
35
Section 7.17.
Hedge Transactions
35
Section 7.18.
Insurance
35
Section 7.19.
Employees
36
Section 7.20.
NEG Operating Agreement
36
ARTICLE VIII
 
CONDITIONS TO OBLIGATIONS OF THE PARTIES; TERMINATION
 
   
 
Section 8.1.
Conditions to Obligations of the Seller Parties and the Company
36
Section 8.2.
Conditions to Obligations of Buyer
37
Section 8.3.
Termination
38
Section 8.4.
Effect of Termination
40
ARTICLE IX
 
SURVIVAL OF REPRESENTATIONS, WARRANTIES
 
AND COVENANTS; INDEMNIFICATION
 
   
 
Section 9.1.
Survival.
42
Section 9.2.
Indemnification by Seller Parties
43
Section 9.3.
Indemnification by Buyer
44
Section 9.4.
Indemnification Proceedings.
44
Section 9.5.
Exclusivity.
46
Section 9.6.
Limitations on Indemnities.
46
Section 9.7.
Indemnification Despite Negligence
47
Section 9.8.
Treatment of Indemnification Payments
47
ARTICLE X
 
MISCELLANEOUS
 
   
 
Section 10.1.
Notices
47
Section 10.2.
Entire Agreement
48
Section 10.3.
Binding Effect; Assignment; No Third Party Benefit
48
Section 10.4.
Severability
49
Section 10.5.
Governing Law; Consent to Jurisdiction; Venue
49
Section 10.6.
Further Assurances
49
Section 10.7.
Counterparts
49
Section 10.8.
Injunctive Relief
49
Section 10.9.
Schedules
50
Section 10.10.
Time of Essence
50
Section 10.11.
Confidentiality
50
Section 10.12.
Amendment
51
Section 10.13.
Waiver
 
ARTICLE XI
 
DEFINITIONS AND REFERENCES
 
   
 
Section 11.1.
Certain Defined Terms
51
Section 11.2.
References and Construction
63

 
iii

--------------------------------------------------------------------------------


ARTICLE XII
 
GUARANTEE; LETTER OF INTENT; MANAGEMENT
 
   
 
Section 12.1.
Guarantee
64
Section 12.2.
Letter of Intent
64
Section 12.3.
Management
64



 


 
EXHIBITS
 
Exhibit A
--
 
Form of Assignment
Exhibit B
--
 
Form of Stockholders Agreement
Exhibit C
--
 
Form of Release
Exhibit D
--
 
Example of Cash calculation
Exhibit E
--
 
Description of Interests
Exhibit F
--
 
Form of Affidavit
Exhibit G
--
 
Example of Net Working Capital calculation



 
iv

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT dated as of November 21, 2006, is by and among
American Real Estate Partners, L.P., a Delaware limited partnership (“AREP”),
American Real Estate Holdings Limited Partnership, a Delaware limited
partnership (“AREH”), AREP Oil & Gas Holdings LLC, a Delaware limited liability
company (“Oil & Gas Holdings”; together with AREP and AREH, the “Parents”), AREP
O & G Holdings LLC, a Delaware limited liability company (“Seller”; together
with the Parents, the “Seller Parties”), NEG Oil & Gas LLC, a Delaware limited
liability company (the “Company”), and SandRidge Holdings, Inc., a Delaware
corporation (“Buyer”), and solely for purposes of Article V, Article XII,
Section 9.5 and Section 10.2 hereof, Riata Energy, Inc., a Texas corporation
(“Riata”).
 
RECITALS:
 
WHEREAS, Seller is the owner of 100% of the Interests.
 
WHEREAS, Seller desires to sell the Interests to Buyer, and Buyer desires to
purchase the Interests from Seller, on the terms and conditions set forth
herein.
 
WHEREAS, on September 7, 2006, the Parents and Riata entered into the
Exclusivity Agreement and Letter of Intent (the “Letter of Intent”) which
contemplates that the parties hereto may enter into this Agreement.
 
WHEREAS, pursuant to the Letter of Intent, (i) Riata paid to Seller $10 million
on September 7, 2006 and (ii) the parties hereto obtained the approval of the
transactions contemplated hereby under the HSR Act on September 26, 2006.
 
WHEREAS, Buyer is a wholly owned subsidiary of Riata.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
 
ARTICLE I  
 
TERMS OF THE TRANSACTION
 
Section 1.1.  Agreement to Purchase and Sell Interests.  Seller agrees to sell
and Buyer agrees to purchase, for the consideration hereinafter set forth and
subject to the terms, provisions and conditions herein, the Interests.
 
Section 1.2.  Consideration. In consideration of the sale of the Interests to
Buyer, Buyer shall, based on and subject to the conditions in Section 8.2 herein
being fulfilled, (i) pay Seller an aggregate cash purchase price of one billion
twenty five million dollars ($1,025,000,000) in immediately available funds (the
“Base Cash Purchase Price”) (the parties acknowledge that Riata delivered ten
million dollars ($10,000,000) to Seller on September 7, 2006 pursuant to the
Letter of Intent, and for the avoidance of doubt, such $10 million amount shall
be applied as a credit pursuant to Section 2.3(a) against the cash amount
required to be paid by Buyer hereunder (the “$10 Million Credit”)) and (ii)
deliver to Seller 12,842,000 shares of common stock of Riata (the “Consideration
Shares”). 
 
Section 1.3.  Adjustments to Base Cash Purchase Price. The Base Cash Purchase
Price shall be adjusted as follows:
 
1

--------------------------------------------------------------------------------


(a)  Estimated Amounts. Based on the parties’ discussions and preliminary review
of the books and records of the Company prior to the execution of this
Agreement, $30,084,461 is a good faith estimate of the Net Working Capital as of
the Closing Date (the “Estimated Net Working Capital”) and $28,050,309 is a good
faith estimate of the Cash Amount as of the Closing Date (the “Estimated Cash
Amount”). If the Estimated Net Working Capital is less than $0, then the Base
Cash Purchase Price shall be decreased at Closing by the amount of such deficit.
If the Estimated Net Working Capital is greater than $0, then the Buyer shall
cause the payment of the amount of such excess (including, at Buyer’s election,
by distributing cash from the Company) into an escrow account (the “Escrow
Account”) to be maintained by JP Morgan Chase Bank, N.A. If the Estimated Cash
Amount is less than $50 million, then the Base Cash Purchase Price shall be
decreased at Closing by the amount of such deficit. If the Estimated Cash Amount
is greater than $50 million, then the Buyer shall cause the payment of the
amount of such excess (including, at Buyer’s election, by distributing cash from
the Company) into the Escrow Account. Based on the Estimated Net Working
Capital, Estimated Cash Amount and the foregoing, the Base Cash Purchase Price
shall not be decreased pursuant to this Section 1.3(a) and $8,134,770 shall be
the aggregate amount to be paid to the Escrow Account by Buyer. In determining
the amount of Cash and Net Working Capital, the distributions of cash
contemplated in this Section 1.3 shall not be taken into account. For the
avoidance of doubt, to the extent that the Seller Parties are required to cause
the Company to pay down any amounts of interest, commitment fees, breakage costs
and other fees under the Credit Facility prior to or contemporaneously with
Closing, Cash will be reduced by such amounts and Net Working Capital will not
include as a current liability such amounts, nor will such amounts be treated as
Indebtedness.
 
(b)  Final Amounts. Within sixty (60) days after the Closing Date, Buyer shall
submit to Seller its written calculations of the Net Working Capital as of the
Closing Date (subject to the procedures set forth in Sections 1.3(b) and 1.3(c),
the “Final Net Working Capital”) and the Cash Amount as of the Closing Date
(subject to the procedures set forth in Sections 1.3(b) and 1.3(c), the “Final
Cash Amount”), together with the work papers used in the preparation thereof.
Buyer shall cause the Company to provide Seller and its designees access to all
materials, records and personnel of the Company necessary for Seller to verify
the amount of the Final Net Working Capital and the Final Cash Amount. The
calculations of the Final Net Working Capital and the Final Cash Amount
submitted by Buyer to Seller shall become final and binding upon the Seller
thirty (30) days after they are delivered to Seller (the “Purchase Price Review
Period”), unless Seller, within the Purchase Price Review Period, provides
written notice to Buyer disputing the amount of the Final Net Working Capital or
the Final Cash Amount (the “Protest Letter”), in which case the Final Net
Working Capital and the Final Cash Amount shall not be binding upon the Seller
and Buyer and such dispute shall be resolved pursuant to Section 1.3(c).
 
(c)  Dispute. After the receipt of the Protest Letter by Buyer, Seller and Buyer
shall meet by telephone, or at a mutually agreeable location, to discuss and
attempt to reconcile their differences with respect to the amount of the Final
Net Working Capital or Final Cash Amount (the “Challenged Amounts”). If the
parties are unable to mutually resolve the dispute within fifteen (15) days
after receipt of the Protest Letter by Buyer, then an independent auditing firm
mutually selected by Seller’s independent accounting firm and Buyer’s
independent accounting firm (the “Arbiter”) will be engaged to determine the
Challenged Amounts. The Arbiter: (i) will be jointly engaged by Buyer and
Seller; (ii) will be provided, within three (3) Business Days of accepting the
engagement, with a definitive written statement from Seller and Buyer of their
respective positions; (iii) will be advised in the engagement letter that the
parties accept the Arbiter as the appropriate Person to interpret this Agreement
for all purposes relevant to the resolution of the Challenged Amounts; (iv) will
be granted access to all books, records and personnel of the Company and its
Subsidiaries and (v) will have thirty (30) days to carry out a review and
prepare a written statement of its decision regarding the Challenged Amounts,
which shall be binding and final upon the Seller and Buyer. Each party will be
afforded the opportunity to present to the Arbiter any material such party deems
relevant to the determination. The decision of the Arbiter shall not exceed the
Challenged Amounts submitted by Seller nor be less than the Challenged Amounts
submitted by Buyer. The decision of the Arbiter shall be final and binding upon
the parties and shall be in substitution for and precludes the bringing of any
Proceedings in any court in connection with any dispute under Section 1.3(b) or
this Section 1.3(c). The fees and expenses of the Arbiter incurred in resolving
the disputed matter shall be shared equally by Buyer and Seller.
 
2

--------------------------------------------------------------------------------


(d)  Final Adjustment. Not later than five (5) Business Days after the
determination of the Final Net Working Capital and the Final Cash Amount
pursuant to Section 1.3(b) or Section 1.3(c), as the case may be (the
“Adjustment Payment Date”), (i) if the Final Net Working Capital is less than
the Estimated Net Working Capital, then the Seller shall pay to Buyer in
immediately available funds the amount of the difference, plus interest thereon
at the Applicable Rate from (and including) the Closing Date to (but excluding)
the date paid and (ii) if the amount of the Final Net Working Capital is greater
than the Estimated Net Working Capital, then Buyer shall pay to the Seller, by
wire transfer of immediately available funds to the account designated in
writing by Seller, the amount of the difference, plus interest thereon at the
Applicable Rate from (and including) the Closing Date to (but excluding) the
date paid. In addition, not later than the Adjustment Payment Date, (i) if the
Final Cash Amount is less than the Estimated Cash Amount, then the Seller shall
pay to Buyer in immediately available funds the amount of the difference, plus
interest thereon at the Applicable Rate per annum from (and including) the
Closing Date to (but excluding) the date paid and (ii) if the amount of the
Final Cash Amount is greater than the Estimated Cash Amount, then Buyer shall
pay to the Seller, by wire transfer of immediately available funds to the
account designated in writing by Seller, the amount of the difference, plus
interest thereon at the Applicable Rate from (and including) the Closing Date to
(but excluding) the date paid. In the event a party that is obligated to make a
payment pursuant to this Section 1.3(d) fails to make such payment in full on or
before the Adjustment Payment Date, the unpaid amount shall bear interest at the
Applicable Rate plus 2% per annum from (and including) the Adjustment Payment
Date to (but excluding) the date on which such unpaid amount is paid. Any amount
which is due from Seller to Buyer pursuant to this Section 1.3(d) may be paid by
releasing funds from the Escrow Account to Buyer (and any amounts in the Escrow
Account remaining after Seller’s obligations to Buyer under this Section 1.3(d)
have been fully satisfied shall be released to Seller). If no amount is due from
Seller to Buyer pursuant to this Section 1.3(d), all amounts in the Escrow
Account shall be released to Seller.
 
ARTICLE II
CLOSING
 
Section 2.1.  Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place (i) at the offices of Simpson Thacher & Bartlett LLP
in New York City as promptly as practicable after the satisfaction (or waiver by
the party or parties entitled to benefit thereof) of each of the conditions set
forth in Sections 8.1 and 8.2 (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the fulfillment or waiver of
those conditions at the Closing) or (ii) at such other time or place as the
parties hereto shall agree. The date on which the Closing is required to take
place is herein referred to as the “Closing Date.” All Closing transactions
shall be deemed to have occurred simultaneously.
 
Section 2.2.  Deliveries by Seller Parties. At the Closing, the Seller Parties
shall deliver or cause to be delivered to Buyer the following:
 
(a)  an assignment of the Interests in the form attached hereto as Exhibit A,
duly executed by Seller;
 
3

--------------------------------------------------------------------------------


(b)  if Buyer has caused the payoff of the Credit Facility, the Pay-Off Letters
for the Credit Facility and evidence reasonably satisfactory to Buyer of the
release of all Liens under the Credit Facility;
 
(c)  evidence reasonably satisfactory to Buyer of the full payment, discharge,
settlement or satisfaction of all Indebtedness and any other obligations owed by
the Company or any of its Subsidiaries to Seller or any Affiliate of Seller
(including NEGI) (other than the Company or any of its Subsidiaries) and
elimination of all guarantees or other similar obligations by the Company or any
of its Subsidiaries to Seller or any Affiliate of Seller (including NEGI) or for
the benefit of Seller or any Affiliate of Seller (including NEGI) (other than
the Company or any of its Subsidiaries);
 
(d)  evidence reasonably satisfactory to Buyer of the completion of the
Restructuring (to be completed prior to or contemporaneously with, but not
after, the Closing) in accordance with Section 7.11;
 
(e)  a certificate of non-foreign status of Seller (or Tax owner of Seller)
which meets the requirements of the Department of Treasury (“Treasury”)
Regulation Section 1.1445-2(b)(2), duly executed by Seller (or Tax owner of
Seller);
 
(f)  the certificate described in Section 8.2(c);
 
(g)  all documentation evidencing the termination or assumption by the Seller
Parties of the Hedges as required by Section 7.17;
 
(h)  the Stockholders Agreement in the form attached hereto as Exhibit B, duly
executed by the Seller Parties;
 
(i)  the Release in the form attached hereto as Exhibit C, duly executed by each
Seller Party; and
 
(j)  an escrow agreement in form and substance reasonably satisfactory to Buyer
and Seller pursuant to which the Escrow Account shall be established (the
“Escrow Agreement”).
 
Section 2.3.  Deliveries by Buyer. At the Closing, Buyer shall deliver or cause
to be delivered to Seller the following:
 
(a)  immediately available funds in an amount equal to $1,025,000,000 (minus the
$10 Million Credit previously delivered to Seller on September 7, 2006 pursuant
to the Letter of Intent);
 
(b)  the Escrow Agreement and evidence that immediately available funds in an
amount equal to $8,134,770 have been deposited into the Escrow Account pursuant
to Section 1.3(a);
 
(c)  stock certificates representing the Consideration Shares bearing legends
required under the terms of the Stockholders Agreement;
 
(d)  the certificate described in Section 8.1(c); and
 
(e)  the Stockholders Agreement in the form attached hereto as Exhibit B, duly
executed by Riata and the stockholders of Riata signatories thereto.
 
4

--------------------------------------------------------------------------------


ARTICLE III  
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER PARTIES 
 
Except as set forth in the Company Schedules, the Seller Parties jointly and
severally represent and warrant to Buyer as follows:
 
Section 3.1.  Organization
 
(a)  Seller is duly organized, validly existing and in good standing as a
limited liability company under the laws of the State of Delaware.
 
(b)  Seller has full power and authority to own, lease and operate its
properties and to conduct its business as it is now being conducted and to own
the Interests.
 
(c)  Seller is duly qualified to do business as a limited liability company and
is in good standing in each jurisdiction in which such qualification is
necessary under applicable Law as a result of the conduct of its business, the
ownership or lease of its properties or the ownership of the Interests, except
where the failure to be so qualified, licensed or in good standing, individually
or in the aggregate, has not had and would not reasonably be likely to have, a
Material Adverse Change on the Seller or the Company.
 
Section 3.2.  Title to Interests. Except as set forth on Company Schedule 3.2,
Seller is (and at the Closing will be) the record and beneficial owner of, and
upon consummation of the transactions contemplated hereby Seller will transfer
good, valid, and marketable title to the Interests, free and clear of all Liens
other than (A) liens that may arise by virtue of any actions taken by or on
behalf of Buyer or its Affiliates, (B) restrictions on transfer that may be
imposed by federal or state securities Laws.
 
Section 3.3.  Authority
 
(a)  Each Seller Party has all requisite corporate, limited liability company or
partnership power and authority, as the case may be, to execute, deliver, and
perform this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery by each Seller Party of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate, limited liability company or partnership
action, as the case may be, on the part of each Seller Party, and no other
proceedings on the part of any Seller Party are necessary to authorize the
execution or delivery of this Agreement or to consummate the transactions
contemplated hereby.
 
(b)  This Agreement has been duly and validly executed and delivered by each
Seller Party and constitutes each Seller Party’s valid and legally binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
moratorium or other similar Laws affecting or relating to the enforcement of
creditors’ rights generally and the application of general principles of equity
(regardless of whether that enforceability is considered in a proceeding at Law
or in equity). 
 
Section 3.4.  Non-Contravention
 
Assuming that the Credit Facility has been paid off by Buyer at the Closing or
amended in accordance with Section 7.12:


5

--------------------------------------------------------------------------------


(a)  Neither the execution, delivery and performance by the Seller Parties of
this Agreement nor the consummation by them of the transactions contemplated
hereby will (with or without the giving of notice or the passage of time or
both) (A) conflict with or result in a violation of any provision of, or
constitute a breach of or default under, or give rise to a right to impose any
fine or penalty, a right to purchase or foreclose upon any Interests, any right
of termination, cancellation, amendment, modification, payment or acceleration,
the loss of a material benefit, or result in the creation of any Lien on any
Interests, under any provision of any bond, debenture, note, mortgage, lease,
license, franchise, indenture, or any other Contract or other instrument or
obligation to which any Seller Party is a party or by which any Seller Party or
any of its properties may be bound or subject, (B) conflict with or result in a
violation of any provision of the Governing Documents of any Seller Party or (C)
violate any applicable Law binding upon any Seller Party or any of its
properties, including the Interests, other than, in the case of clauses (A) or
(C) above, any such event or matter, which individually or in the aggregate, has
not had and would not reasonably be likely to have a Material Adverse Change on
the Seller or the Company.
 
(b)  Except in connection with any filings required under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), or as set forth on Company
Schedule 3.4(b), no consent, approval, order, or authorization of, or
declaration, filing, or registration with, any Governmental Entity is required
to be obtained or made by any Seller Party in connection with the execution,
delivery, or performance by the Seller Parties of this Agreement or the
consummation by the Seller Parties of the transactions contemplated hereby.
 
Section 3.5.  Proceedings. Except as set forth on Company Schedule 3.5(i), there
are no Proceedings pending or, to the Knowledge of any Seller Party, threatened
in writing, or to the Knowledge of the persons set forth on Company Schedule
3.5(ii), threatened orally, in which any Seller Party or any Affiliate thereof
is a party, affecting the execution and delivery of this Agreement by the Seller
Parties or the consummation by the Seller Parties of the transactions
contemplated hereby.
 
Section 3.6.  Investment Experience. Seller acknowledges that it can bear the
economic risk of its investment in the Consideration Shares, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Buyer.
 
Section 3.7.  Restricted Securities. Seller understands that the Consideration
Shares will not have been registered pursuant to the Securities Act or any
applicable state securities Laws, that the Consideration Shares will be
characterized as “restricted securities” under federal securities Laws, and that
under such Laws and applicable regulations the Consideration Shares cannot be
sold or otherwise disposed of without registration under the Securities Act or
an exemption therefrom.
 
Section 3.8.  Accredited Investor; Investment Intent. Seller is an accredited
investor as defined in Regulation D under the Securities Act. Seller is
acquiring the Consideration Shares for its own account for investment and not
with a view to, or for sale or other disposition in connection with, any
distribution of all or any part thereof within the meaning of the Securities
Act, except in compliance with applicable federal and state securities Laws.
 
Section 3.9.  Acknowledgement by Seller Parties. Each Seller Party acknowledges
and agrees that: (a) it has conducted its own independent review and analysis of
the business, assets, condition, operations and prospects of the Buyer and its
Subsidiaries; and (b) it is not relying on any statement or representation made
by or on behalf of the Buyer except as set forth in this Agreement.
 
6

--------------------------------------------------------------------------------


ARTICLE IV  
REPRESENTATIONS AND WARRANTIES
RELATING TO THE COMPANY 
 
Except as set forth in the Company Schedules, the Seller Parties jointly and
severally represent and warrant to Buyer as follows:
 
Section 4.1.  Organization. 
 
(a)  The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite limited liability company power and authority to carry on its business
as now being conducted.
 
(b)  The Company is duly qualified or licensed to do business and in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, and all such jurisdictions are set forth on Company Schedule 4.1(b),
except where the failure to be so qualified, licensed or in good standing,
individually or in the aggregate, has not had and would not reasonably be likely
to have, a Material Adverse Change on the Seller or the Company.
 
(c)  Except as set forth on Company Schedule 4.1(c), the Company does not have
any Proceedings pending, or to the Knowledge of the Seller Parties and the
Company, threatened in writing, or to the Knowledge of the persons set forth on
Company Schedule 3.5(ii), threatened orally, against it to dissolve or liquidate
the Company.
 
Section 4.2.  Authority
 
(a)  The Company has all requisite limited liability company power and authority
to execute, deliver, and perform this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery by the Company of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary limited liability company
action on the part of the Company and no other proceedings on the part of the
Company are necessary to authorize the execution or delivery of this Agreement
or to consummate the transactions contemplated hereby.
 
(b)  This Agreement has been duly executed and delivered by the Company and
constitutes a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium or other similar Laws
affecting or relating to the enforcement of creditors’ rights generally and the
application of general principles of equity (regardless of whether that
enforceability is considered in a proceeding at Law or in equity).
 
Section 4.3.  Governing Documents. Accurate and complete copies of (A) the
Governing Documents of the Company and each of its Subsidiaries, as amended
through the date hereof, and (B) the minutes of all meetings of the respective
board of managers (or other similar governing body) of the Company and its
Subsidiaries, any committees of such boards or other bodies, and the members,
shareholders or other equity holders of the Company and its Subsidiaries (and
all consents in lieu of such meetings) have heretofore been delivered, or have
been made available, to Buyer. Such Governing Documents, minutes, and consents,
taken as a whole, accurately reflect, in all material respects, the equity
ownership of the Company and its Subsidiaries and all actions taken by the board
of managers, other governing body, committees, shareholders and other equity
owners.
 
7

--------------------------------------------------------------------------------


Section 4.4.  Capital Structure
 
(a)  No membership interests or other Equity Interests of the Company are
subject to, nor have any been issued in violation of, preemptive rights,
preferential rights of subscription or purchase or similar rights.
 
(b)  Except for the Interests and the rights created by this Agreement, there
are (and as of the Closing Date there will be) outstanding or in existence:
 
(1)  no membership interests or other Equity Interests of the Company; and
 
(2)  no Equity Interest Equivalents of the Company.
 
(c)  No Equity Interests or Equity Interest Equivalents of the Company, other
than the Equity Interests contemplated to be issued pursuant to the Merger
Agreement (which will terminate simultaneously with the Closing), are reserved
for issuance or for any other purpose, and there are no agreements or
arrangements providing for the issuance of Equity Interests or Equity Interest
Equivalents of the Company.
 
(d)  There are no issued or outstanding bonds, debentures, notes or other
indebtedness having the right to vote on any matters pertaining to the Company.
 
(e)  There are (and as of the Closing Date there will be) no outstanding
obligations of the Company to repurchase, redeem, or otherwise acquire any
Interests or other Equity Interests of the Company.
 
Section 4.5.  Non-Contravention. 
 
Assuming that the Credit Facility has been paid off by Buyer at the Closing or
amended in accordance with Section 7.12:


(a)  Except as set forth on Company Schedule 4.5(a), neither the execution,
delivery and performance by the Seller Parties and the Company of this
Agreement, nor the consummation by them of the transactions contemplated hereby
will (with or without the giving of notice or the passage of time or both):
 
(1)  conflict with or result in a violation of any provision of the Governing
Documents of the Company or any of its Subsidiaries;
 
(2)  result in the creation or imposition of any Lien on any of the properties
or other assets of the Company or any of its Subsidiaries;
 
(3)  (with or without the giving of notice or the passage of time or both)
conflict with or result in a violation of any provision of, or constitute a
breach of or default under, or give rise to a right to impose any fine or
penalty, a right to purchase or foreclose upon any Properties, any right of
termination, cancellation, amendment, modification, payment or acceleration, the
loss of a material benefit, or result in the creation of any Lien on any
Interests under any provision of any bond, debenture, note, mortgage, lease,
license, franchise, indenture, or any other Contract or other instrument or
obligation to which the Company or any of its Subsidiaries is a party or by
which the Company, any of its Subsidiaries or any of their properties may be
bound or subject; or
 
8

--------------------------------------------------------------------------------


(4)  violate in any material respect any applicable Law binding upon the Company
or any of its Subsidiaries or any of their respective properties, including the
Properties;
 
other than, in the case of clauses (2), (3) or (4) above, any such event or
matter, which, individually or in the aggregate, has not had and would not
reasonably be likely to have a Material Adverse Change on the Seller or the
Company.
 
(b)  Except for any filings required under the 1934 Act and except as set forth
on Company Schedule 4.5(b), no consent, approval, order, or authorization of, or
declaration, filing, or registration with, any Governmental Entity is required
to be obtained or made by the Company or any of its Subsidiaries in connection
with the execution, delivery, or performance by the Seller Parties and the
Company of this Agreement or the consummation by them of the transactions
contemplated hereby.
 
Section 4.6.  Ownership; Capitalization of Subsidiaries
 
(a)  Except for the Company’s direct or indirect ownership in its Subsidiaries,
and the redemption/call right in section 5.4 of the Operating Agreement of NEG
Holding, the Company does not own, directly or indirectly, or have the right to
acquire, by Contract or otherwise, any capital stock of, or other Equity
Interest in, any Person.
 
(b)  Company Schedule 4.6(b) sets forth a true and complete list of each
Subsidiary of the Company, the jurisdiction of incorporation or organization of
each such Subsidiary and the number and percentage of each such Subsidiary’s
outstanding Equity Interests owned by the Company or another Subsidiary of the
Company.
 
(c)  Each Subsidiary of the Company:
 
(1)  is duly formed, validly existing and, if applicable, in good standing under
the laws of the jurisdiction of its formation;
 
(2)  except as set forth on Company Schedule 4.6(c), is duly qualified or
licensed to do business as a foreign entity and in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, except where the
failure to be so qualified or in good standing, individually or in the
aggregate, has not had and would not reasonably be likely to have, a Material
Adverse Change on the Seller or the Company; and
 
(3)  has all requisite corporate, limited liability company or partnership power
and authority, as the case may be, to carry on its business as now being
conducted.
 
(d)  No Subsidiary of the Company has any Proceedings pending, or to the
Knowledge of the persons set forth on Company Schedule 3.5(ii), threatened,
against it to dissolve or liquidate such Subsidiary.
 
(e)  No Equity Interests of any Subsidiary of the Company are subject to, nor
have any been issued in violation of, preemptive rights, preferential rights of
subscription or purchase of any Person or similar rights.
 
(f)  Except for liens securing the Credit Facility or as set forth on Company
Schedule 4.6(f), all the outstanding Equity Interests of each Subsidiary of the
Company, except for the membership interest in NEG Holding held by NEGI, are
owned directly or indirectly by the Company, free and clear of all Liens.
 
9

--------------------------------------------------------------------------------


(g)  There are no outstanding Equity Interest Equivalents, interests in the
ownership or earnings, or other similar rights of or with respect to any
Subsidiary of the Company, except for the membership interest in NEG Holding
held by NEGI.
 
(h)  No Equity Interests or Equity Interest Equivalents of any Subsidiary of the
Company are reserved for issuance or for any other purpose, and there are no
agreements or arrangements providing for the issuance of Equity Interests or
Equity Interest Equivalents of any Subsidiary of the Company.
 
(i)  There are no issued or outstanding bonds, debentures, notes or other
indebtedness having the right to vote on any matters pertaining to any
Subsidiary of the Company.
 
(j)  There are (and as of the Closing Date there will be) no outstanding
obligations of the Company or any of its Subsidiaries to repurchase, redeem, or
otherwise acquire any Equity Interests of any Subsidiary of the Company, except
the purchase or redemption of the membership interests in NEG Holding pursuant
to the Restructuring.
 
Section 4.7.  SEC Reports; Financial Statements
 
(a)  Except as set forth on Company Schedule 4.7(a), the Most Recent SEC Reports
filed with the SEC prior to September 7, 2006 (as of September 7, 2006), the
Most Recent SEC Reports filed with the SEC prior to the date hereof (as of the
date hereof) and the Most Recent Reports filed with the SEC prior to the Closing
Date (as of the Closing Date) are not (or will not be) materially untrue or
incomplete and do not (or will not) include a materially untrue statement of
material fact nor omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not materially misleading;
provided, that no representation or warranty is being made pursuant to this
Section 4.7(a) regarding matters relating to acreage on Longfellow Ranch for
which Riata is the operator of which matters Riata had Knowledge as of September
7, 2006. As used in this Agreement, the term “Most Recent SEC Reports” means, as
of any date, the Company’s most recent Form S-1 registration statement, NEG,
Inc.’s most recent Form S-1 registration statement and Form S-4 registration
statement, or the most recent public filing by AREP on Form 10-K and Form 10-Q
to the extent regarding segment information of the Company and its Subsidiaries,
in each case filed with the SEC prior to such date, taken as a whole, excluding
the financial statements contained therein (which are addressed in Section
4.7(b) below) (and excluding the effect of any general disclaimers, risk factors
or forward-looking statements, but after taking into account any disclosure in
such provisions that are matters of fact) (and provided that the failure to
update financial and accounting information since the date of filing of such
report or to respond to SEC comments shall not in and of itself be conclusive of
such Most Recent SEC Reports being materially untrue or incomplete or be deemed
to be a material omission).
 
(b)  The financial statements of the Company and its Subsidiaries contained in
the Most Recent SEC Reports filed with the SEC prior to the date hereof (the
“SEC Financial Statements”) (provided that the failure to update financial and
accounting information since the date of filing of such report or to respond to
SEC comments shall not in and of itself be conclusive of such financial
statements being materially untrue or incomplete or be deemed to be a material
omission) or the Company’s June 30, 2006 and September 30, 2006 financial
statements that have been provided to Buyer (the “Interim Financial Statements”;
together with the SEC Financial Statements, the “Financial Statements”) are not
materially untrue or incomplete and do not include a materially untrue statement
of material fact nor omit to state a material fact required to be stated therein
or necessary in order to make the statements therein not materially misleading
(and have been prepared in all material respects in compliance with GAAP applied
on a consistent basis and present fairly in all material respects the
consolidated financial position and the consolidated results of operations and
cash flows for the Company and its Subsidiaries), in each case as of the date of
such financial statements; other than liabilities adequately reflected or
reserved against in the Financial Statements and liabilities incurred in the
Ordinary Course of Business since September 30, 2006, there are no liabilities
or obligations of any kind, whether accrued, absolute, secured, unsecured,
fixed, contingent, or otherwise, of the Company or any of its Subsidiaries
which, individually or in aggregate have had, and are reasonably likely to have,
a Material Adverse Change on the Seller or the Company. No representation or
warranty is being made pursuant to this Section 4.7(b) regarding matters
relating to acreage on Longfellow Ranch for which Riata is the operator of which
matters Riata had Knowledge as of September 7, 2006.
 
10

--------------------------------------------------------------------------------


Section 4.8.  Absence of Certain Changes or Events. (a) Since September 30,
2006, there has not been any Material Adverse Change with respect to the Seller
or the Company; provided, that no representation or warranty is being made
pursuant to this Section 4.8(a) regarding matters relating to acreage on
Longfellow Ranch for which Riata is the operator of which matters Riata had
Knowledge as of September 7, 2006.
 
(b) Except as set forth on Company Schedule 4.8(b), since September 30, 2006,
the Company and each of its Subsidiaries has conducted their respective
businesses in all material respects in the Ordinary Course of Business.
 
Section 4.9.  Pending Litigation. All environmental representations and
warranties are covered exclusively by Section 4.18 and not by this Section 4.9
or any other representation or warranty contained herein other than in Section
4.18, and no representation or warranty is being made pursuant to this Section
4.9 regarding matters relating to acreage on Longfellow Ranch for which Riata is
the operator of which matters Riata had Knowledge as of September 7, 2006:


(a)  Except as set forth on Company Schedule 4.9(a), (i) no Proceeding is
pending or, to the Knowledge of the Seller Parties and the Company, threatened
against the Company, its Subsidiaries or any of the assets or properties owned,
used by or licensed to the Company or any of its Subsidiaries or their
respective businesses, other than those which individually or in the aggregate
have not had, and would not reasonably be likely to have, a Material Adverse
Change on the Seller or the Company, and (ii) neither the Company nor any of its
Subsidiaries is subject to any (x) outstanding injunction, judgment, order or
decree or (y) compliance or settlement agreement, conciliation agreement,
memorandum of understanding, writ, letter of commitment, deficiency letter or
ruling (other than routine oil and gas field regulatory orders), in each case,
other than those which individually or in the aggregate have not had, and would
not reasonably be likely to have, a Material Adverse Change on the Seller or the
Company,.
 
(b)  Except as set forth on Company Schedule 4.1(c), there are no Proceedings
pending or, to the Knowledge of the Seller Parties and the Company, threatened
in writing, in which the Company or any of its Subsidiaries is a party affecting
the execution and delivery of this Agreement by the Seller Parties and the
Company or the consummation of the transactions contemplated hereby.
 
Section 4.10.  Compliance with Laws; Permits
 
All environmental representations and warranties are covered exclusively by
Section 4.18 and not by this Section 4.10 or any other representation or
warranty contained herein other than in Section 4.18, and no representation or
warranty is being made pursuant to this Section 4.10 regarding matters relating
to acreage on Longfellow Ranch for which Riata is the operator of which matters
Riata had Knowledge as of September 7, 2006:


11

--------------------------------------------------------------------------------


Except as set forth on Company Schedule 4.10, or would not, individually or in
the aggregate, reasonably be likely to have a Material Adverse Change on the
Seller or the Company: (i) the Company and its Subsidiaries are in compliance
with all applicable Laws, and none of the Company, the Seller Parties or any
Subsidiary of the Company has received any written notice from any Governmental
Entity or any other Person, and to the Knowledge of the Seller Parties and the
Company, any oral notice from any Governmental Entity, that the Company or any
of its Subsidiaries is in violation of, or has violated, any applicable Laws;
and (ii) each of the Company and its Subsidiaries has obtained and holds all
federal, state and local governmental Permits reasonably necessary for the
lawful conduct of their business and the lawful ownership, lease, use and
operation of the Properties, and each of the Company and its Subsidiaries is in
compliance with all such Permits.
 
Section 4.11.  Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations promulgated thereunder.
 
Section 4.12.  Taxes. Except as set forth on Company Schedule 4.12:
 
(a)  Except for Galveston Bay Pipeline Company and Galveston Bay Processing
Corporation (collectively, the “Galveston Subsidiaries”), each of which is
taxable as a corporation for federal income tax purposes, each of the Company
and its Subsidiaries is a partnership or a disregarded entity for federal income
tax purposes.
 
(b)  Each of the Company and its Subsidiaries has timely filed (taking into
account all properly granted extensions) all material Tax Returns required to be
filed by it with respect to all material Taxes, and all such material Tax
Returns are true, correct and complete in all material respects.
 
(c)  All material Taxes of the Company and each of its Subsidiaries, and all
material Taxes of any other Person for which the Company or any of its
Subsidiaries could be liable (whether or not shown on any Tax Return), have been
paid in full when due or have been accrued for on the Closing Balance Sheet. All
material Tax withholding and deposit requirements imposed on or with respect to
the Company and its Subsidiaries, or for which the Company or any of its
Subsidiaries could be liable, have been satisfied in full in all material
respects.
 
(d)  There are no material Liens for Taxes upon the assets or properties of any
of the Company and its Subsidiaries other than Liens for Taxes not yet due and
payable, and those which are being contested in good faith by appropriate
proceedings.
 
(e)  Neither the Company nor any of its Subsidiaries has granted (or is subject
to) any waiver or extension that is currently in effect for the period of
limitations for the assessment or payment of any material Tax or the filing of
any material Tax Return. No unpaid material Tax assessment, deficiency or
adjustment has been assessed or asserted against or with respect to the Company
or any of its Subsidiaries, by any Governmental Entity; there are no currently
pending audits, administrative or judicial proceedings, or any deficiency or
refund litigation, with respect to material Taxes owed by the Company or any of
its Subsidiaries.
 
12

--------------------------------------------------------------------------------


(f)  No written claim has ever been made by any Governmental Entity in any
jurisdiction in which the Company or any of its Subsidiaries does not file Tax
Returns that any such Person is or may be subject to Taxation by that
jurisdiction.
 
(g)  Neither the Company nor any of its Subsidiaries will be required to include
any amount in, or exclude any item of deduction from, income for any Taxable
period (or portion thereof) ending after the Closing Date as a result of (i) a
change in accounting method for any Taxable period ending on or before the
Closing Date, (ii) pursuant to any agreement with any Governmental Entity
executed on or prior to the Closing Date or (iii) the installment method of
accounting, the completed contract method of accounting, the long-term contract
method of accounting, the cash method of accounting, or otherwise.
 
(h)  To the Knowledge of the Seller Parties and the Company, neither the Company
nor any of its Subsidiaries is party to or has any obligation under any
Tax-sharing, Tax indemnity or Tax allocation agreement or similar arrangement,
nor does the Company or any of its Subsidiaries have any liability or potential
liability to another party under any such agreement or arrangement, other than
the $2.7 million payable of National Onshore, L.P. referenced in Section
7.11(a).
 
(i)  Neither of the Galveston Subsidiaries have consummated, have participated
in, or are currently participating in any transaction that was or is a “tax
shelter,” “listed transaction” or to the Knowledge of the Seller Parties and the
Company, a “reportable transaction” as defined in Sections 6662, 6662A, 6011,
6012, 6111 or 6707A of the Code or the Treasury Regulations promulgated
thereunder, including, but not limited to, transactions identified by the IRS by
notice, regulation or other form of published guidance as set forth in Treasury
Regulation Section 1.6011-4(b)(2).
 
(j)  Neither the Company nor any of its Subsidiaries is a party to any safe
harbor lease within the meaning of Section 168(f)(8) of the Code, as in effect
prior to amendment by The Tax Equity and Fiscal Responsibility Act of 1982. None
of the assets of the Company or any of its Subsidiaries (directly or indirectly)
secures any debt the interest on which is exempt from Tax under Section 103(a)
of the Code, and none of the property owned by the Company or any of its
Subsidiaries is “tax-exempt use property” within the meaning of Section 168(h)
of the Code.
 
(k)  To the Knowledge of the Seller Parties and the Company, neither the Company
nor any of its Subsidiaries (1) is or has been a member of an affiliated group
or (2) has any liability for the Taxes of any Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract, or otherwise.
 
(l)  The Company has previously made available to Buyer true, correct and
complete copies of (1) all income and other material Tax Returns filed by the
Company or any of its Subsidiaries for all completed Tax years of the Company
and its Subsidiaries that remain open for audit or review by the relevant Taxing
authority and (2) all ruling requests, private letter rulings, notices of
proposed deficiencies, closing agreements, settlement agreements and any similar
documents or communications sent or received by the Company or any of its
Subsidiaries relating to Taxes.
 
Section 4.13.  Contracts
 
(a)  Except (i) for Oil and Gas Contracts and (ii) for those Contracts that will
be terminated or rendered inapplicable to the Company and its Subsidiaries and
their assets at or prior to the Closing, Company Schedule 4.13(a) sets forth all
of the following Contracts to which the Company or any of its Subsidiaries is a
party or to which any of their assets are subject (excluding the Contracts
described as exceptions above, collectively, the “Company Contracts”):
 
13

--------------------------------------------------------------------------------


(1)  any Contract covering the employment or service of any director, officer or
employee, or relating to any loan from the Company or any of its Subsidiaries to
any director, officer or employee;
 
(2)  other than the Credit Facility and any intercompany indebtedness (which for
the avoidance of doubt means, indebtedness between the Company or any of its
Subsidiaries and any other Subsidiary of the Company), any indenture, loan,
credit or similar Contract pursuant to which the Company or any of its
Subsidiaries has borrowed any money or issued any note or other evidence of
Indebtedness, sold and leased back assets or guaranteed Indebtedness for others
and any Hedge or other similar Contracts;
 
(3)  any Contract under which the Company or any of its Subsidiaries has granted
any Person any registration rights (including demand and piggyback registration
rights);
 
(4)  any Contract respecting any partnership, joint venture, or, with respect to
the Interests or any Equity Interests in any Subsidiary of the Company, any
option, put or call, or right of first refusal;
 
(5)  any Contract that would reasonably be expected to result in aggregate
expenditures by the Company or any of its Subsidiaries or aggregate revenues to
the Company or any of its Subsidiaries of an amount in excess of $100,000 after
the date of this Agreement;
 
(6)  any non-competition Contract or any other Contract or obligation that
restricts, limits or prohibits the manner in which, or the localities in which,
the business of the Company or any of its Affiliates is conducted;
 
(7)  any Contract with NEGI, Seller or any Affiliate of Seller (other than the
Company or any Subsidiary);
 
(8)  any Contract that constitutes a lease (other than any Lease) under which
the Company or any Subsidiary of the Company is the lessor or the lessee of real
or personal property which lease (A) cannot be terminated by Seller without
penalty upon thirty (30) days or less notice and (B) involves an annual base
rental of more than $50,000; and
 
(9)  any plan, Contract or arrangement providing for bonuses, pensions, deferred
compensation, retirement plan payments, profit sharing, incentive pay or any
other employee right or benefit.
 
(b)  Except for (i) any Lease and (ii) any Contract that is terminable by the
Company on thirty (30) days or less notice, Company Schedule 4.13(b) sets forth
all of the following Contracts to which the Company or any of its Subsidiaries
is a party or to which any of their assets are subject (excluding the Contracts
described as exceptions above, collectively, the “Oil and Gas Contracts”): 
 
(1)  Hydrocarbon purchase and sale Contracts, processing or treatment Contracts,
transportation or gathering Contracts and all other similar Contracts;
 
(2)  farmin or farmout Contracts, exploration contracts, participation Contracts
and all other similar Contracts; and
 
(3)  Contracts for geological or geophysical data relating to the Leases held by
the Company or any of its Subsidiaries.
 
14

--------------------------------------------------------------------------------


(c)  Except as set forth on Company Schedule 4.13(c), (i) each Company Contract
and each Oil and Gas Contract is in full force and effect, (ii) none of the
Company or any of its Subsidiaries is in material breach or default under any
Company Contract or Oil and Gas Contract and, to the Knowledge of the Seller
Parties and the Company, no other party to any Company Contract or Oil and Gas
Contract is in material breach thereunder, and (iii) none of the Company or its
Subsidiaries has received from any other party to a Company Contract or any Oil
and Gas Contract any written notice of the termination or intention to terminate
such Contract; provided, however, that no representation or warranty is being
made pursuant to this Section 4.13(c) regarding matters relating to acreage on
Longfellow Ranch for which Riata is the operator of which matters Riata had
Knowledge as of September 7, 2006.
 
Section 4.14.  Real Property. Company Schedule 4.14 contains a complete and
correct list, in all material respects, as of the date of this Agreement, of all
real property and interests in real property owned by the Company and its
Subsidiaries, other than the Properties. To the extent not constituting leased
property, except as set forth on Company Schedule 4.14, the Company and its
Subsidiaries have good, valid fee simple title to such real property, free and
clear of any Liens other than Permitted Encumbrances. Each of the Company and
its Subsidiaries has good and valid title to the leasehold estate or other
interest created under its respective leases (other than the Leases), free and
clear of any Liens other than Permitted Encumbrances.
 
Section 4.15.  Oil and Gas Properties
 
(a)  Except as set forth on Company Schedule 4.15(a):
 
(1)  neither the Company nor any of its Subsidiaries has received any payment
for Hydrocarbons that is subject to refund or recoupment out of future
production;
 
(2)  neither the Company nor any of its Subsidiaries has received written notice
regarding any change proposed in the production allowables for any Wells;
 
(3)  neither the Company nor any of its Subsidiaries is in default under any
Lease, except for any defaults that, individually or in the aggregate, have not
had, and would not reasonably be likely to have, a Material Adverse Change on
the Seller or the Company;
 
(4)  there is no material Imbalance associated with the Company and its
Subsidiaries or their interests in the Properties;
 
(5)  proceeds from the sale of Hydrocarbons produced from and attributable to
the Properties are being received by the Company or its Subsidiaries in a timely
manner and are not being held in suspense for any reason (except for amounts,
individually or in the aggregate, of less than $100,000 and held in suspense in
the Ordinary Course of Business); and
 
(6)  to the Knowledge of the Seller Parties and the Company, all royalties,
overriding royalties, compensatory royalties and other payments due from or in
respect of production with respect to the Properties have been properly and
correctly paid or provided for in all material respects, except for those for
which the Company or any of its Subsidiaries has a right to suspend.
 
(b)  Except as set forth on Company Schedule 4.15(b), the Company and its
Subsidiaries have Defensible Title to each of the Properties.
 
15

--------------------------------------------------------------------------------


(c)  Except as set forth on Company Schedule 4.15(c), the Company or its
Subsidiaries has paid all material expenses that are due and owing relating to
the ownership or operation of the Properties in the Ordinary Course of Business,
except such expenses and Taxes as are disputed in good faith by the Company or
its Subsidiaries and for which a reserve has been established to the extent
required by GAAP.
 
(d)  Except as set forth on Company Schedule 4.15(d) and subject to normal wear
and tear and to scheduled or necessary repairs in the Ordinary Course of
Business, all material Fixtures, Facilities and Equipment are in serviceable
condition except where the failure to be in such condition, individually or in
the aggregate, would not reasonably be likely to have a Material Adverse Change
on the Seller or the Company. 
 
(e)  Except as set forth on Company Schedule 4.15(e), to the Knowledge of the
Seller Parties and the Company, there are no Wells located on the Leases that:
(i) the Company or any of its Subsidiaries is currently obligated by applicable
Law or Contract to plug and abandon; or (ii) are subject to exceptions to a
requirement to plug and abandon issued by Governmental Authority having
jurisdiction over the Properties.
 
Section 4.16.  Gas Regulatory Matters. Except as set forth on Company Schedule
4.16, none of Company or any of its Subsidiaries is a gas utility under Section
121.001 and Section 101.003(7) of the Texas Utilities Code.
 
Section 4.17.  Reserve Reports. Except as set forth on Company Schedule 4.17,
the December 31, 2005 and June 30, 2006 reserve reports (the “Reserve Reports”)
that have been previously provided to Buyer reflect in all material respects the
oil and gas reserves of the Company and its Subsidiaries, as applicable, at the
dates indicated therein and are in accordance, in all material respects, with
SEC guidelines applied on a consistent basis throughout the periods involved;
provided, however, that no representation or warranty is being made pursuant to
this Section 4.17 regarding matters relating to acreage on Longfellow Ranch for
which Riata is the operator of which matters Riata had Knowledge as of September
7, 2006.
 
Section 4.18.  Environmental Matters
 
(a)   For purposes of determining liability hereunder, whether as a result of an
indemnity, certificate or otherwise, the representations and warranties set
forth in this Section 4.18 are being made solely to the Knowledge of the Seller
Parties and the Company. In addition, no representation or warranty is being
made pursuant to this Section 4.18 regarding matters relating to acreage on
Longfellow Ranch for which Riata is the operator of which matters Riata had
Knowledge as of the Closing Date.
 
Except as set forth on Company Schedule 4.18 or as would not, individually or in
the aggregate, reasonably be likely to have a Material Adverse Change on the
Seller or the Company:
 
(a)  Each of the Company and its Subsidiaries has conducted its business and has
operated its assets, and is conducting its business and operating its assets, in
compliance with all applicable Environmental Laws. Without limitation to the
foregoing, each of the Company and its Subsidiaries has obtained and holds all
Permits required under applicable Environmental Laws and reasonably necessary
for the lawful conduct of their business and the lawful ownership, lease, use
and operation of the Properties, and each of the Company and its Subsidiaries is
in compliance with all such Permits.
 
(b)  Neither the Company nor any of its Subsidiaries has received written notice
from any Governmental Entity or any other Person, and to the Knowledge of the
Seller Parties and the Company, oral notice from any Governmental Entity, that
any of the operations or assets of the Company or any of its Subsidiaries are
the subject of any investigation or inquiry by any Governmental Entity or other
Person, in each case evaluating whether any material remedial action or
investigation is needed to respond to a release or threatened release of any
Hazardous Material or to the improper handling, transportation, storage or
disposal (including storage or disposal at offsite locations) of any Hazardous
Material that violates Environmental Law or would reasonably be likely to result
in liability to the Company or any of its Subsidiaries.
 
16

--------------------------------------------------------------------------------


(c)  Neither the Company nor any of its Subsidiaries is responsible for the
improper release into the environment, or the improper storage or disposal, of
any Hazardous Material that violates Environmental Law or would reasonably be
likely to result in liability to the Company or any of its Subsidiaries. No
Hazardous Material is improperly stored or disposed of upon any property of the
Company or any of its Subsidiaries or any property formerly owned, leased or
operated by the Company or any of its Subsidiaries during the period of time the
Company or any of its Subsidiaries owned, leased or operated it which violates
Environmental Law or would reasonably be likely to result in liability to the
Company or any of its Subsidiaries. No Hazardous Material has been otherwise
used or managed by the Company or any of its Subsidiaries in such a way as to
pose a substantial endangerment to public health or welfare or the environment.
Neither the Company nor any of its Subsidiaries has received written notice from
any Governmental Entity or any other Person or oral notice from any Governmental
Entity under any federal, state or local law indicating the existence of any of
the foregoing described in this Section 4.18(c).
 
(d)  Neither the Company nor any of its Subsidiaries has received any (i)
written claim, complaint, notice, inquiry or request for information from any
Governmental Entity or any other Person, or (ii) to the Knowledge of the Seller
Parties and the Company, oral claim, complaint, notice, inquiry or request for
information from any Governmental Entity, regarding any Proceeding or any other
matter which remains unresolved as of the date hereof with respect to any
alleged violation of any Environmental Law or regarding potential liability
under any Environmental Law relating to or in connection with the Company or any
of its Subsidiaries or operations or conditions of any facilities or property
(including off-site storage or disposal of any Hazardous Material from such
facilities or property) currently or formerly owned, leased or operated by the
Company or any of its Subsidiaries nor are there any facts or circumstances
existing which could reasonably give rise to any such claims, complaints,
notices, inquiries or requests.
 
(e)  No property now or previously owned, leased or operated by the Company or
any of its Subsidiaries is listed on the National Priorities List pursuant to
CERCLA or on the CERCLIS or on any other federal or state list as sites
requiring investigation or cleanup.
 
(f)  Except for ministerial notification and administrative filings relating to
certain Permits, the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not affect the
validity or require the transfer of any permits, licenses or approvals held by
the Company or any of its Subsidiaries under any Environmental Law, and will not
require any notification, disclosure, registration, reporting, filing,
investigation or remediation under any Environmental Law.
 
(g)  The Company has made available to Buyer copies of all material
environmental reports, audits, studies and assessments within its custody or
control.
 
Section 4.19.  Intellectual Property. Except as set forth on Company Schedule
4.19 or as would not, individually or in the aggregate, reasonably be likely to
have a Material Adverse Change on the Seller or the Company: (i) the Company and
its Subsidiaries either own or have valid licenses or other rights to use all
patents, copyrights, service marks, brand names, computer programs, trademarks,
trade names, domain names, software, databases, geological data, geophysical
data, engineering data, maps, interpretations, other technical information or
data, tools, methods, processes, devices, prototypes, schematics, trade secrets
or other intangible property used in their businesses as presently conducted, or
that are necessary for the operation of the business of the Company or any of
its Subsidiaries, or for the ownership and operation of any assets of the
Company or any of its Subsidiaries (collectively, the “Company Intellectual
Property”), free and clear of any Liens except those express limitations
contained in the agreements governing the use of the same; (ii) to the Company’s
Knowledge, the use of the Company Intellectual Property by the Company and its
Subsidiaries does not conflict with, infringe upon, violate or interfere with or
constitute an appropriation of any right, title, interest or goodwill, including
any intellectual property right, trademark, trade name, patent, service mark,
brand mark, brand name, computer program, database, domain name, copyright or
any pending application therefore, of any other Person; and (iii) neither the
Company nor any of its Subsidiaries has received any written notice of any claim
that the Company Intellectual Property is invalid or conflicts with the asserted
rights of any other Person.
 
Section 4.20.  Insurance.  Set forth on Company Schedule 4.20(i) is a list of
all policies of insurance owned or held by the Company or any of its
Subsidiaries. Such policies are in full force and effect. Company Schedule
4.20(ii) lists all surety bonds, performance bonds, parental guarantees or
letters of credit posted with Governmental Entities or any other Person to
secure the Company’s and its Subsidiaries’ performance obligations under
applicable Laws. Except as set forth on Company Schedule 4.20(iii), there are no
outstanding claims under any such policies and no written notice of cancellation
or non-renewal of any such policies has been received. Except as set forth on
Company Schedule 4.20(iv), there are no policies of insurance owned or held by
NEGI or any Seller Party for the benefit of the Company and/or any of its
Subsidiaries and there are no policies of insurance owned or held by the Company
or any of its Subsidiaries for the benefit of NEGI or any Seller Party.
 
Section 4.21.  Employee Related Matters. Except as set forth on Company Schedule
4.21:
 
(a)  Neither the Company nor any of its Subsidiaries has any Persons with the
right or legal status of an employee (whether as an employee or an independent
contractor) or any obligations or liabilities to or based upon the service of
any Person who currently or formerly had the legal status of an employee of the
Company, its Subsidiaries, NEGI or any Seller Party.
 
(b)  Neither the Company nor any of its Subsidiaries has any obligations or
liabilities (secondary, contingent or otherwise) under ERISA, the Code or any
other applicable Laws with respect to, or based upon, any “employee benefit
plan”, as defined in Section 3(3) of ERISA, or any other compensation or benefit
plan, contract, program, policy, agreement or arrangement (including, without
limitation, those maintained by NEGI or by any Seller Party).
 
Section 4.22.  Brokers No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the Company or
any Seller Party. 
 
Section 4.23.  Affiliate Transactions. Except as set forth on Company Schedule
4.23(i), neither the Company nor any of its Subsidiaries has purchased,
acquired, used or leased any property or services from, or sold, transferred or
leased any property or services to, or loaned or advanced money to, or borrowed
any money from or entered into or been subject to any management, consulting or
similar agreement with, or entered into any other transaction or arrangement
with, any officer, director, shareholder or Affiliate of the Company or any of
its Subsidiaries. Except as set forth on Company Schedule 4.23(ii), (A) no
Affiliate of the Company is indebted to the Company or any of its Subsidiaries
for money borrowed or other loans or advances, and neither the Company nor any
of its Subsidiaries is indebted to any such Affiliate, (B) no such Affiliate’s
liabilities or obligations has been guaranteed by the Company or any of its
Subsidiaries, and none of the Company’s nor any of its Subsidiaries’ obligations
or liabilities has been guaranteed by any such Affiliate, and (C) if any
indebtedness for money borrowed or other loans or advances referred to in clause
(A) or guaranteed liabilities or obligations referred to in clause (B) exists,
the Seller Parties and the Company will eliminate, terminate or settle all such
arrangements prior to or contemporaneously with, but not after, the Closing,
without any liability of any kind, including tax liabilities, to the Company or
any of its Subsidiaries following the Closing. For purposes of this Section
4.23, the term “Affiliate” shall be deemed to include NEGI, but shall not
include the Company or any of its Subsidiaries.
 
17

--------------------------------------------------------------------------------


Section 4.24.  NEGI Restructuring. The Restructuring shall be completed prior to
or contemporaneously with, but not after, the Closing in accordance with Section
7.11 and shall not result in any liabilities or obligations to the Company and
its Subsidiaries that continue after the Closing. NEGI’s assets, other than its
membership interest in NEG Holding, consist solely of: (i) cash and cash
equivalents; (ii) accounts receivable from the Company and its Subsidiaries
under operating and management contracts (all of which will be terminated as of
the Closing); (iii) a deferred tax asset; and (iv) other assets unrelated to oil
and gas operations (including, furniture, computers, leases for office space and
office equipment and similar items, but do not include any information
technology, software and data relevant to the oil and gas operations of the
Company or its Subsidiaries, including NEG Holding, whether or not on such
computers, which will be transferred to Buyer).
 
Section 4.25.  No Additional Representations. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ARTICLE IV OF THIS AGREEMENT, THE SELLER PARTIES EXPRESSLY DISCLAIM ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED,
INCLUDING AS TO THE CONDITION, VALUE OR QUALITY OF THE BUSINESS OR THE ASSETS OF
THE BUSINESS, AND THE SELLER PARTIES SPECIFICALLY DISCLAIM ANY REPRESENTATION OR
WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE WITH RESPECT TO THE ASSETS OF THE BUSINESS, OR ANY PART THEREOF, OR AS
TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER
LATENT OR PATENT.
 


ARTICLE V  
REPRESENTATIONS AND WARRANTIES OF BUYER AND RIATA
 
Except as set forth in the Buyer Schedule, Buyer and Riata jointly and severally
represent and warrant to Seller as follows:
 
Section 5.1.  Organization. Each of Riata and Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation. Each of Riata and Buyer has the requisite power and authority
to own, lease and operate its properties and to conduct its business as it is
now being conducted. Each of Riata and Buyer is duly qualified or licensed to do
business and in good standing in each jurisdiction in which such qualification
is necessary under applicable Law as a result of the conduct of its business or
the ownership or lease of its properties, except where the failure to be so
qualified, licensed or in good standing would not prevent or materially delay
the consummation of the transactions contemplated by this Agreement.
 
18

--------------------------------------------------------------------------------


Section 5.2.  Authority
 
(a)  Each of Riata and Buyer has all requisite corporate power and authority to
execute, deliver, and perform this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by each of Riata and Buyer of
this Agreement and the consummation by them of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of each of Riata and Buyer and no other proceedings on the part of Riata or
Buyer are necessary to authorize the execution or delivery of this Agreement or
to consummate the transactions contemplated hereby. 
 
(b)  This Agreement has been duly executed and delivered by each of Riata and
Buyer and constitutes a valid and legally binding obligation of each of Riata
and Buyer, enforceable against each of Riata and Buyer in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar Laws affecting or relating to the enforcement of
creditors’ rights generally and the application of general principles of equity
(regardless of whether that enforceability is considered in a proceeding at Law
or in equity).
 
Section 5.3.  Non-Contravention
 
(a)  Neither the execution, delivery and performance by each of Riata and Buyer
of this Agreement, nor the consummation by them of the transactions contemplated
hereby will (with or without the giving of notice or the passage of time or
both):
 
(1)  conflict with or result in a violation of any provision of the Governing
Documents of Riata or Buyer or any of their respective Subsidiaries;
 
(2)  result in the creation or imposition of any Lien on any of the properties
or other assets of Riata or Buyer or any of their respective Subsidiaries;
 
(3)  (with or without the giving of notice or the passage of time or both)
conflict with or result in a violation of any provision of, or constitute a
breach of or default under, or give rise to a right to impose any fine or
penalty, any right of termination, cancellation, amendment, modification,
payment or acceleration, the loss of a material benefit, under any provision of
any bond, debenture, note, mortgage, lease, license, franchise, indenture, or
any other contract or other instrument or obligation to which Riata or Buyer or
any of their respective Subsidiaries is a party or by which it or any of their
respective properties may be bound or subject; or
 
(4)  violate in any material respect any applicable Law binding upon Riata or
Buyer or any of their respective Subsidiaries;
 
other than, in the case of clauses (2), (3) or (4) above, any such event or
matter, which, individually or in the aggregate, has not had and would not
reasonably be likely to have a Material Adverse Change on Riata.
 
(b)  Except for any filings required under the 1934 Act or as set forth on Buyer
Schedule 5.3(b), no consent, approval, order, or authorization of, or
declaration, filing, or registration with, any Governmental Entity or of any
third party is required to be obtained or made by Riata or Buyer in connection
with the execution, delivery, or performance by Riata or Buyer of this Agreement
or the consummation by Riata or Buyer of the transactions contemplated hereby.
 
19

--------------------------------------------------------------------------------


Section 5.4.  Capital Structure
 
(a)  Riata has an authorized capitalization as set forth in the Private
Placement Memorandum, and all of the issued and outstanding shares of Riata
common stock are fully paid and non-assessable and have been duly and validly
authorized and issued, in compliance with all applicable state, federal and
foreign securities laws and not in violation of or subject to any preemptive or
similar right that entitles any person to acquire from Riata any Riata common
stock or other Equity Interest of Riata or any security convertible into, or
exercisable or exchangeable for, Riata common stock or any other such Equity
Interest, except for such rights as may have been fully satisfied or waived
prior to the effectiveness of this Agreement.
 
(b)  No Equity Interests of Riata are subject to, nor have any been issued in
violation of, preemptive rights, preferential rights of subscription or purchase
or similar rights.
 
(c)  Except for 73,559,664 outstanding shares of Riata common stock (including
restricted stock) and the rights created by this Agreement and except for the
Equity Interests of Riata contemplated to be issued by Riata pursuant to the
financing of the transactions contemplated hereby as described in the Private
Placement Memorandum (with any changes thereto pursuant to such financing which
are made after the date hereof), there are outstanding or in existence:
 
(1)  no other Equity Interests of Riata; and
 
(2)  no Equity Interest Equivalents of Riata.
 
(d)  Except for 5,429,739 Equity Interests and Equity Interest Equivalents
reserved for issuance pursuant to Riata’s 2005 stock plan and except for the
Equity Interests of Riata contemplated to be issued by Riata pursuant to the
financing of the transactions contemplated hereby as described in the Private
Placement Memorandum (with any changes thereto pursuant to such financing which
are made after the date hereof), no Equity Interests or Equity Interest
Equivalents of Riata are reserved for issuance or for any other purpose, and
there are no agreements or arrangements providing for the issuance of Equity
Interests or Equity Interest Equivalents of Riata.
 
(e)  There are no issued or outstanding bonds, debentures, notes or other
indebtedness having the right to vote on any matters pertaining to Riata.
 
(f)  Except for the Equity Interests contemplated to be issued pursuant to the
financing of the transactions contemplated hereby as described in the Private
Placement Memorandum (with any changes thereto pursuant to such financing which
are made after the date hereof), there are no outstanding obligations of Riata
to repurchase, redeem, or otherwise acquire any Equity Interests of Riata.
 
(g)  The Consideration Shares to be delivered on the Closing Date, (i) have been
duly and validly authorized and, when issued and delivered in accordance with
this Agreement, will be duly and validly issued, fully paid and non-assessable,
(ii) assuming the accuracy of the Seller Parties’ representations and warranties
in Article III, will have been issued in compliance with all applicable state,
federal and foreign securities laws, and (iii) will not have been issued in
violation of or subject to any preemptive or similar right that entitles any
person to acquire any Riata common stock or other Equity Interest from Riata.
The Consideration Shares conform to the description of the Riata common stock
contained in the Private Placement Memorandum.
 
(h)  The name of Riata is currently contemplated to be changed to SandRidge
Energy, Inc. Riata is the entity referred to as the issuer in the Private
Placement Memorandum. Riata will be the issuer of the common stock to be
delivered to Seller hereunder, is the issuer of the common stock referred to on
Schedule A to the Shareholders Agreement, and will be the issuer of the
securities to be issued pursuant to the Private Placement Memorandum.
 
20

--------------------------------------------------------------------------------


Section 5.5.  Private Placement Memorandum; Financial Statements. 
 
(a)  Riata’s private placement memorandum for the equity financing of the
transactions contemplated hereby (a true, correct and final version of which has
been delivered to Seller), excluding the financial statements contained therein
(which are addressed in Section 5.5(b) below) and excluding any information
relating to the Company or any of its Subsidiaries (the “Private Placement
Memorandum”) (excluding the effect of any general disclaimers, risk factors or
forward-looking statements, but after taking into account any disclosure in such
provisions that are matters of fact), are not materially untrue or incomplete
and do not include a materially untrue statement of material fact nor omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not materially misleading, in each case as of the
date hereof (provided that the failure to update financial and accounting
information since June 30, 2006 shall not in and of itself be conclusive of the
Private Placement Memorandum being materially untrue or incomplete or be deemed
to be a material omission).
 
(b)  The financial statements of Riata contained in the Private Placement
Memorandum (excluding any pro forma information) (the “Riata Financial
Statements”) (provided that the failure to update financial and accounting
information since June 30, 2006 shall not in and of itself be conclusive of such
financial statements being materially untrue or incomplete or be deemed to be a
material omission) are not materially untrue or incomplete and do not include a
materially untrue statement of material fact nor omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not materially misleading (and have been prepared in all material
respects in compliance with GAAP applied on a consistent basis and present
fairly in all material respects the consolidated financial position and the
consolidated results of operations and cash flows for Riata and its
Subsidiaries), in each case as of the date of such financial statements; other
than liabilities adequately reflected or reserved against in the Riata Financial
Statements and liabilities incurred in the Ordinary Course of Business since
June 30, 2006, there are no liabilities or obligations of any kind, whether
accrued, absolute, secured, unsecured, fixed, contingent, or otherwise, of Riata
or any of its Subsidiaries which, individually or in aggregate have had, and are
reasonably likely to have, a Material Adverse Change on Riata.
 
Section 5.6.  Absence of Certain Changes or Events. Since June 30, 2006, there
has not been a Material Adverse Change with respect to Riata.
 
Section 5.7.  Proceedings. There are no Proceedings pending or, to Riata’s or
Buyer’s Knowledge, threatened, in which Riata or Buyer is a party affecting the
execution and delivery of this Agreement by Riata or Buyer or the consummation
of the transactions contemplated hereby by Riata or Buyer.
 
Section 5.8.  Investment Experience. Buyer acknowledges that it can bear the
economic risk of its investment in the Interests, and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Interest.
 
Section 5.9.  Restricted Securities. Buyer understands that the Interests will
not have been registered pursuant to the Securities Act or any applicable state
securities Laws, that the Interests will be characterized as “restricted
securities” under federal securities laws, and that under such Laws and
applicable regulations the Interests cannot be sold or otherwise disposed of
without registration under the Securities Act or an exemption therefrom.
 
21

--------------------------------------------------------------------------------


Section 5.10.  Accredited Investor; Investment Intent. Buyer is an accredited
investor as defined in Regulation D under the Securities Act. Buyer is acquiring
the Interests for its own account for investment and not with a view to, or for
sale or other disposition in connection with, any distribution of all or any
part thereof within the meaning of the Securities Act, except in compliance with
applicable federal and state securities Laws.
 
Section 5.11.  Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Riata or Buyer
which the Seller Parties may be obligated to pay.
 
Section 5.12.  Investment Company Act. Neither Riata nor Buyer is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder.
 
Section 5.13.  No Additional Representations. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ARTICLE V OF THIS AGREEMENT, EACH OF RIATA AND BUYER EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, INCLUDING AS TO THE CONDITION, VALUE OR QUALITY OF THEIR RESPECTIVE
BUSINESSES OR ASSETS, AND EACH OF RIATA AND BUYER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THEIR RESPECTIVE ASSETS, OR ANY PART
THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS
THEREIN, WHETHER LATENT OR PATENT.
 
Section 5.14.  Acknowledgement by Buyer. Each of Riata and Buyer acknowledges
and agrees that: (a) it has conducted its own independent review and analysis of
the business, assets, condition, operations and prospects of the Company and its
Subsidiaries; and (b) it is not relying on any statement or representation made
by or on behalf of the Seller Parties except as set forth in this Agreement.
 
ARTICLE VI  
CONDUCT OF COMPANY AND THE SUBSIDIARIES PENDING CLOSING
 
Section 6.1.  Conduct and Preservation of Business
 
(a)  Except as expressly provided in this Agreement or except as contemplated by
and in furtherance of the Restructuring as described in Section 7.11 or to the
extent that Buyer shall otherwise consent in writing, during the period from the
date hereof to the Closing, the Company shall, the Seller Parties shall cause
the Company to, and the Seller Parties and the Company shall cause each
Subsidiary of the Company to:
 
(1)  (a) conduct its operations in the Ordinary Course of Business and (b) take
(or refrain to take) actions affecting Cash and/or Net Working Capital in each
case in the Ordinary Course of Business, including, without limitation,
collecting accounts receivable and paying accounts payable and satisfying other
liabilities and obligations in each case in the Ordinary Course of Business;
 
(2)  use commercially reasonable efforts consistent with past practice to
maintain and to keep their properties and assets in good repair and condition,
ordinary wear and tear excepted, in the Ordinary Course of Business; if there is
any casualty loss or damage to any properties or assets of the Company or any
Subsidiary in excess of $100,000 prior to Closing, to consult with Buyer
regarding the replacement or repair of such property or asset;
 
22

--------------------------------------------------------------------------------


(3)  use commercially reasonable efforts to keep in full force and effect
insurance applicable to it comparable in amount and scope of coverage to that
currently maintained;
 
(4)  use commercially reasonable efforts to (a) keep and maintain accurate
books, records and accounts; (b) pay or accrue Taxes, assessments and other
governmental charges imposed upon any of its franchises, businesses, income or
assets in the Ordinary Course of Business; (c) pay Indebtedness, payables,
rentals, royalties, expenses and other liabilities in the Ordinary Course of
Business; and
 
(5)  use commercially reasonable effort to preserve and keep in full force and
effect their corporate or other legal existence and rights and franchises.
 
(b)  Without limiting the generality of the foregoing, except as contemplated by
and in furtherance of the Restructuring as described in Section 7.11, and except
as otherwise expressly provided in this Agreement, during the period from the
date hereof to the Closing, the Company shall not (and the Seller Parties shall
cause the Company not to, and the Seller Parties and the Company shall cause
each Subsidiary of the Company, not to) take, consent to or allow any of the
following actions without the prior written consent of Buyer:
 
(1)  (i) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise) or organize, any corporation, limited liability company, partnership,
joint venture, trust or other entity or person or any business organization or
division thereof or (ii) acquire any rights, assets or properties other than in
the Ordinary Course of Business;
 
(2)  amend or otherwise change the Governance Documents or alter through merger,
liquidation, reorganization, restructuring or in any other fashion the corporate
structure or ownership of the Company or its Subsidiaries;
 
(3)  sell, divest, transfer or otherwise dispose of any assets, except regular
sales of oil and gas sold from out of the ground or storage tanks or other
inventories and supplies in the Ordinary Course of Business; provided, that the
Company may (but shall not be required to) also sell, divest, transfer or
otherwise dispose of other assets in the Ordinary Course of Business not in
excess in the aggregate of $100,000, or such other assets in the Ordinary Course
of Business with the consent of Buyer not to be unreasonably withheld; provided,
further, that the proceeds to be received from any such sale, divesture,
transfer or disposition referred to in the immediately preceding proviso, shall
be retained for the benefit of Buyer at Closing and shall not be counted towards
the calculation of Net Working Capital or the Cash Amount);
 
(4)  lease, license, sublicense, mortgage, pledge, encumber or create, incur,
assume or cause to be subjected to any Lien (other than Liens securing the
Credit Facility and Permitted Encumbrances) on, any of the assets of the Company
or its Subsidiaries, except in the Ordinary Course of Business;
 
(5)  other than to borrow against its existing credit lines for ordinary course
working capital purposes (i) incur or modify any Indebtedness or issue any debt
securities or any warrants or rights to acquire any debt security, (ii) assume,
guarantee or endorse or otherwise become responsible for, the obligations of any
Person, (iii) enter into any off-balance sheet financing arrangement or any
accounts receivable or payable financing arrangement, or (iv) make any loans,
advances or enter into any other financing commitments, including, without
limitation, any financing commitments or obligations to Seller or any of its
Affiliates (including NEGI) (other than the Company or its Subsidiaries);
 
23

--------------------------------------------------------------------------------


(6)  pay, make or declare any dividends or distributions (other than cash tax
distributions and cash distributions pursuant to the Operating Agreement of NEG
Holding dated May 1, 2001) in respect of any of its Equity Interests;
 
(7)  issue, grant, sell, transfer, deliver, pledge, promise, dispose of or
encumber, or authorize the issuance, grant, sale, transfer, deliverance, pledge,
promise, disposition or encumbrance of, or alter or modify the terms of rights
or obligations under, any Equity Interests, or any options, warrants,
convertible or exchangeable securities or other rights of any kind to acquire
any Equity Interest or any other ownership interest of the Company or any of its
Subsidiaries;
 
(8)  (A) repurchase, redeem, or otherwise acquire any of its Equity Interests or
any Equity Interests of any Subsidiary; (B) effect any reorganization or
recapitalization; (C) split, combine or reclassify any Equity Interests of the
Company or any of its Subsidiaries; or (D) adopt a plan of complete or partial
liquidation or resolutions providing for or authorizing a liquidation,
dissolution, merger, consolidation, conversion, restructuring, recapitalization,
or other reorganization of the Company or any of its Subsidiaries;
 
(9)  (A) take any action with respect to the grant of or increase in any
severance or termination pay to any current or former director, executive
officer or employee of the Company or any of its Subsidiaries, (B) execute any
employment, deferred compensation or other similar agreement (or any amendment
to any such existing agreement) with any such director, executive officer or
employee of the Company or any of its Subsidiaries, (C) adopt or establish any
new employee benefit plan or amend in any material respect any existing employee
benefit plan, (D) provide any material benefit to a current or former director,
executive officer or employee of the Company or any of its Subsidiaries not
required by any existing agreement or employee benefit plan, or (E) take any
action that would result in any plan, program or agreement violating Section
409A of the Code or provide any employee entitlement to a tax gross−up or
similar payment for any excise tax that may be due under Section 409A of the
Code;
 
(10)  amend, modify, or change in any material respect any Company Contract or
Oil and Gas Contract, other than in the Ordinary Course of Business;
 
(11)  change any of the accounting principles or practices used by it, except
for any change required by reason of a concurrent change in GAAP and notice of
which is given in writing by the Company to Buyer;
 
(12)  except as required by Law, make or change any Tax election, change an
annual accounting period, adopt or change any accounting method with respect to
Taxes, file any amended Tax Return, enter into any closing agreement, settle or
compromise any proceeding with respect to any Tax claim or assessment relating
to the Company or any of its Subsidiaries, surrender any right to claim a refund
of Taxes, consent to any extension or waiver of the limitation period applicable
to any Tax claim or assessment relating to the Company or any of its
Subsidiaries, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax without the consent of Buyer, which consent
shall not be unreasonably withheld or delayed; or
 
24

--------------------------------------------------------------------------------


(13)  agree in writing or otherwise to take any of the actions described in this
Section 6.1(b).
 
ARTICLE VII  
ADDITIONAL AGREEMENTS OF THE PARTIES
 
Section 7.1.  Access. 
 
(a)  In order for Buyer and Seller to conduct their respective business,
accounting and legal due diligence review of each other (the “Due Diligence”),
Seller and Buyer agree to provide each other with reasonable cooperation and
access, for a period from the date hereof until the termination of this
Agreement, to all of their and their Subsidiaries’ respective, and in the case
of Seller, to the Company’s and the Company’s Subsidiaries’ respective,
properties, offices, books and records (including bankruptcy records), abstracts
of title, title opinions, title files, ownership maps, lease files, assignments,
division orders, production, drilling and imbalance reports, operating records
and agreements, well files, financial and accounting records (including SEC
correspondence), geological, geophysical and engineering records, contracts,
commitments and such financial information (including work papers), operating
data, and all other information concerning their businesses, properties,
personnel, representatives, landlords/sublandlords, tenants, licensees and
franchisees as Buyer or Seller, as the case may be, may request. Buyer and
Seller and their respective Subsidiaries will (and Seller will cause the Company
and its Subsidiaries to) provide each other with reasonable access and
cooperation as necessary to facilitate their respective ongoing Due Diligence,
including access to, among other persons, management, Representatives and
customers; provided, however, that only management of Buyer or Seller (or the
Company and its Subsidiaries) may be contacted and any contact of such other
persons will be coordinated through a member of management of Buyer or Seller or
the Company, as applicable, provided, that the Representatives, personnel and
customers of Buyer or Seller (or the Company and its Subsidiaries), as the case
may be, may be contacted by the other party in the Ordinary Course of Business
consistent with past practice. Notwithstanding the foregoing, Buyer and Seller
will cooperate to limit their respective reviews so as to avoid (i) issues under
applicable antitrust rules, regulations and interpretations and (ii) any
conflicts with the provisions of any confidentiality agreements, license
agreements or other restrictive agreements with third parties; provided, that
the disclosing party will take such specific actions as are reasonably requested
by the recipient and, at the recipient’s expense if such additional fees to such
third parties are required, seek to enter into arrangements or obtain waivers or
consents that would permit the provision of information without any such
limitations. It is a condition of the obligations set forth in this Section 7.1
(with respect to both Buyer and Seller) that in requesting information and
assistance under this Section 7.1, the requesting party shall act in a
commercially reasonable manner, including, without limitation, with respect to
the amount of data and timing of responses requested by the requesting party,
and in determining whether the obligations set forth in this Section 7.1 have
been satisfied, and in determining whether such parties acted reasonably or in a
commercially reasonable manner, such parties shall not be required to “drop
everything” or ignore their existing responsibilities to conduct their business
and comply with their SEC or other reporting obligations.
 
(b)  The Confidentiality Agreement will remain in full force and effect (it
being understood and agreed that the obligations of the Seller Parties under the
Confidentiality Agreement only apply to confidential information concerning
Riata and its Subsidiaries (excluding the Company and its Subsidiaries) and not
to confidential information with respect to the Company, NEGI, the Seller
Parties or their respective Subsidiaries).
 
Section 7.2.  Cooperation and Governmental Consents
 
(a)  Each party hereto agrees to cooperate with each other and to use
commercially reasonable efforts to cause all of the conditions precedent to
Closing (other than the condition specified in Sections 8.2(k) and 8.2(l), the
satisfaction of which shall be in Buyer’s sole and absolute discretion) to be
satisfied as promptly as practicable; provided, that no party shall be obligated
to pay any amounts to obtain any Consents as contemplated in Section 7.13. In
addition, promptly following the execution of this Agreement, the parties shall
proceed to prepare and file with the appropriate Governmental Entities such
applications for Consents as are necessary in order to consummate the
transactions contemplated by this Agreement and shall diligently and
expeditiously prosecute, and shall cooperate fully with each other in the
prosecution of, such matters.
 
25

--------------------------------------------------------------------------------


(b)  The parties acknowledge that, the Seller Parties and Riata have each filed
with the U.S. Federal Trade Commission the pre-merger notification form required
pursuant to the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended
(the “HSR Act”) with respect to the transaction contemplated hereby, together
with a request for early termination of the waiting period under the HSR Act,
which request was granted on September 26, 2006.
 
Section 7.3.  Notice of Litigation. Until the Closing, (A) Buyer, upon learning
of the same, shall promptly notify the Seller of any Proceeding which is
commenced or threatened against Buyer or any Affiliate thereof and which affects
this Agreement or the transactions contemplated hereby and (B) the Seller
Parties and the Company, upon learning of the same, shall promptly notify Buyer
of any Proceeding which is commenced or threatened against any Seller Party, the
Company or any Affiliate (including NEGI) thereof and which affects this
Agreement or the transactions contemplated hereby and any Proceeding which is
commenced or threatened against the Company or any of its Subsidiaries and which
would have been listed on Company Schedule 4.9(a) if such Proceeding had arisen
prior to the date hereof.
 
Section 7.4.  Notification of Certain Matters. Between the date of this
Agreement and the Closing Date, Seller will promptly notify Buyer in writing if
any Seller Party, the Company or any Subsidiary becomes aware of any fact or
condition that causes or constitutes a breach of any of the Seller Parties’ or
the Company’s representations and warranties, or if any Seller Party, the
Company or any Subsidiary of the Company becomes aware of the occurrence after
the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty. Seller will give prompt written notice to Buyer
of the failure of any Seller Party or the Company to comply with or satisfy in
any material respect any covenant, condition, or Contract to be complied with or
satisfied by such hereunder. The Seller Parties shall, and the Seller Parties
shall cause the Company to, and the Seller Parties and the Company shall cause
each Subsidiary of the Company to, use its commercially reasonable efforts to
cure, before Closing, any such breach or failure described in this Section 7.4;
provided, that no party shall be obligated to pay any amounts to obtain any
Consents as contemplated in Section 7.13. No such notification shall affect the
representations or warranties of the Seller Parties or the Company, or the
conditions to Buyer’s obligations hereunder.
 
Section 7.5.  Resignation of Directors. Each of the Seller Parties and the
Company shall, and the Seller Parties shall cause the Company to, and the Seller
Parties and the Company shall cause each Subsidiary of the Company to, cause the
directors of the Company and its Subsidiaries to deliver their written
resignations to Buyer, which resignations shall be effective at the Closing and
shall be in form and substance satisfactory to Buyer.
 
26

--------------------------------------------------------------------------------


Section 7.6.  Cooperation with Financing. The Seller Parties shall, and shall
cause the Company and its Subsidiaries and its and their respective
Representatives to use their commercially reasonable efforts to provide (subject
to customary confidentiality agreements) and will request that the Company’s
auditors and reserve engineers provide (at Buyer’s expense), reasonably
necessary cooperation on a timely basis in connection with the arrangement of
the Buyer’s equity and debt financing for the transactions contemplated hereby,
including furnishing Buyer and its financing sources with timely financial
information regarding the Company and the Company’s Subsidiaries as shall be
requested by Buyer (and including, with respect to any audited financial
statements and engineering reserve reports, any consents to use the reports of
the Company’s auditors and engineers thereon). In addition, the Seller Parties
shall request, and shall cause the Company and its Subsidiaries to request the
management of the Company to use their commercially reasonable efforts (i) to
meet with investors in presentations, meetings, road shows and due diligence
sessions, (ii) to provide timely assistance by providing information in
connection with Buyer’s preparation of pro forma business projections, offering
memorandum and similar materials (each of which shall be the sole responsibility
of Buyer to prepare and approve) (provided that, it is intended that any such
forward-looking financial information, if included in materials provided to
potential financing parties, will either be subject to a confidentiality
agreement or be a part of consolidated information of Buyer (but without
identifying the components thereof attributable to the Company or identifying
the Company as the source thereof), and in any case, will not be included in the
offering memorandum prepared in connection with the financing), and (iii)
otherwise cooperate with the marketing efforts of Buyer for any of Buyer’s
equity and debt financing for the transactions contemplated hereby. It is a
condition of the obligations set forth in this Section 7.6 that in requesting
information and assistance under this Section 7.6, Buyer shall act in a
commercially reasonable manner, including, without limitation, with respect to
the amount of data and timing of responses requested by Buyer, and in
determining whether the obligations set forth in this Section 7.6 have been
satisfied, and in determining whether such parties acted reasonably or in a
commercially reasonable manner, such parties shall not be required to “drop
everything” or ignore their existing responsibilities to conduct their business
and comply with their SEC or other reporting obligations. In addition, neither
the Seller Parties, the Company, nor their Affiliates will have any liability to
Buyer, its financing sources or otherwise should Buyer fail to secure adequate
financing to close the transactions contemplated hereby.
 
Buyer shall indemnify the Seller Parties, Seller’s Subsidiaries and the
directors and officers of the Seller Parties and Seller’s Subsidiaries for any
claims, liabilities and related expenses relating to Buyer’s equity and debt
offerings pursuant to the transactions contemplated hereby (other than any such
claims, liabilities and related expenses arising solely from information
provided by such parties in writing and expressly approved by such parties in
writing for use in a prospectus or offering memorandum). None of the Seller
Parties will be obligated to execute agreements with underwriters or purchasers
in the Buyer’s equity and debt offerings pursuant to the transactions
contemplated hereby or be responsible for any representations or indemnification
thereto.
 
Section 7.7.  Taxes
 
(a)  Responsibility for Taxes.
 
(1)  The Seller Parties shall jointly and severally be responsible for:
 
(i)  any and all liability for Taxes with respect to any taxable period of the
Company or any of its Subsidiaries (or any predecessors) ending on or before the
effective time of the Closing and the portion through the end of the effective
time of the Closing for any Straddle Period (as defined below) that includes
(but does not end at) the effective time of the Closing (each such taxable
period or partial period, a “Pre-Closing Tax Period”) except to the extent such
Taxes are reflected as an accrued Tax liability in the calculation of Final Net
Working Capital and have been taken into account in determining the Base Cash
Purchase Price adjustments pursuant to Section 1.3;
 
27

--------------------------------------------------------------------------------


(ii)  any and all liability for Taxes (as a result of Treasury Regulation
Section 1.1502-6 or otherwise) of the Seller Parties or any other person (other
than Company or any of its Subsidiaries) with whom Company or any of its
Subsidiaries otherwise joins or has ever joined (or is or has ever been required
to join) in filing any consolidated, combined or unitary Tax Return prior to the
effective time of the Closing, other than any and all liabilities for income
Taxes and franchise or other Taxes based on income for which the Company and its
Subsidiaries are liable for periods prior to the effective time of the Closing
to the extent resulting from the Company or any of its Subsidiaries joining (or
ever being required to join) in filing any consolidated, combined or unitary tax
returns, with any of the Seller Parties or their Affiliates (including NEGI, but
excluding the Company and its Subsidiaries) all of which are addressed solely in
Section 9.2(i)(B);
 
(iii)  any and all liability for Taxes with respect to either the Company or any
of its Subsidiaries (except for the Galveston Subsidiaries) being taxed as a
corporation for federal income tax purposes; and
 
(iv)  any and all liability for Taxes as a result of either the Company or any
of its Subsidiaries being party to or having any obligation under any
Tax-sharing, Tax indemnity or Tax allocation agreement or similar agreement.
 
(2)  (2)Buyer shall be responsible for (without any right to be reimbursed by
the Seller Parties whether under Article IX or otherwise): (i) all Taxes imposed
on Buyer or the Company or any of its Subsidiaries, or for which Buyer or the
Company or any of its Subsidiaries may otherwise be liable, for any taxable year
or period or portion thereof that begins after the effective time of the
Closing; (ii) the portion of all Taxes imposed on Buyer or the Company or any of
its Subsidiaries, or for which Buyer or the Company or any of its Subsidiaries
may otherwise be liable, for the Straddle Period, to the extent that such Taxes
are attributable to the year or period or portion thereof beginning after the
effective time of the Closing as provided in Section 7.7(a)(3); and (iii) any
Taxes imposed on the Seller Parties or the Company or any of its Subsidiaries or
their successors resulting from any transaction or action engaged in (or
election made) by Buyer, the Company or any of its Subsidiaries occurring after
the effective time of the Closing.
 
(3)  For purposes of Section 7.7(a)(1) and Section 7.7(a)(2), whenever it is
necessary to determine the responsibility for Taxes of the Seller Parties or
Buyer, the Company or any of its Subsidiaries in respect of the operations of
the Company or any of its Subsidiaries for a taxable period that begins before
and ends after the effective time of the Closing (a “Straddle Period”), the
determination of such Taxes including, without limitation Texas franchise
Tax for the portion of the Straddle Period ending on and including the effective
time of the Closing, and the portion of the Straddle Period beginning after, the
effective time of the Closing will be determined by assuming that the Straddle
Period consisted of two (2) taxable years or periods, one which ended at the
effective time of the Closing and the other which began immediately after the
effective time of the Closing using a “closing of the books method”; provided,
however, that real and personal property Taxes and similar Taxes will be
apportioned between such taxable periods on a daily basis. For the purposes of
this paragraph, Buyer and the Seller Parties acknowledge that any and all
liability for Texas franchise Tax will be determined using a “closing of the
books” method and any Texas franchise Tax on earned surplus will be treated as
an income tax attributable to the period the income is earned and not allocated
to the privilege period to which it relates. Any Texas franchise Tax on taxable
capital will be attributable to the period the capital is determined if it
exceeds the earned surplus portion of the Texas franchise Tax allocated to the
Straddle Period.
 
28

--------------------------------------------------------------------------------


(4)  If the Seller Parties are liable pursuant to this Section 7.7(a) for any
Taxes due and to be paid by Buyer, the Company or any of its Subsidiaries or any
of the Buyer Indemnified Persons, the Seller Parties shall pay to Buyer, or if
Buyer is liable pursuant to this Section 7.7(a) for any Taxes due and to be paid
by the Seller Parties or any of its Affiliates, Buyer shall pay to the Seller
Parties, as applicable, at least five (5) days prior to the date on which such
Taxes are due and payable an amount equal to the Taxes for which the Seller
Parties are liable, or the Taxes for which Buyer is liable, as applicable. In
the event that any refund of Taxes is received by Buyer or the Company or any of
its Subsidiaries in respect of the Pre-Closing Tax Period, the Buyer or the
Company or any of its Subsidiaries shall pay or cause to be paid to the Seller
Parties an amount equal to such refund plus any interest earned on such refund,
less any expenses incurred by Buyer or the Company, within fifteen (15) days
after receipt of such refund by the Buyer or the Company or any of its
Subsidiaries; provided, that Buyer shall not be required to pay over to the
Seller Parties any such refund to the extent such refund is properly reflected
in the calculation of Final Net Working Capital and has been taken into account
in determining the Purchase Price adjustments pursuant to Section 1.3.
 
(b)  Responsibility for Filing Tax Returns
 
(c)  . Buyer shall prepare or cause to be prepared, and file or cause to be
filed (in a manner consistent with past practices) with the appropriate Tax
authority all Tax Returns required to be filed after the Closing, and shall pay
all Taxes due with respect to such Tax Returns; provided, that the Seller
Parties shall reimburse Buyer (in accordance with the procedures set forth in
Sections 7.7(a)(4)) for any amount owed by the Seller Parties pursuant to
Sections 7.7(a)(1) and 7.7(a)(3) with respect to the taxable periods covered by
such Tax Returns. Notwithstanding the foregoing, the Seller Parties shall
prepare or cause to be prepared and file or cause to be filed with the
appropriate Tax authority all federal, state, and local partnership Tax Returns
of NEG Holding with respect to Tax periods ending on or before the effective
time of the Closing. At least thirty (30) days prior to the due date for the
filing of any such Tax Return, the Buyer shall provide a copy of such Tax Return
to the Seller Parties for their review. The Seller Parties shall have the right
to review such Tax Returns prior to the filing of such Tax Returns and, within
ten days after the date of receipt by the Seller Parties of any such Tax
Returns, to request in writing any reasonable changes to such Tax Returns. The
Seller Parties and Buyer agree to consult and resolve in good faith any issue
arising as a result of the review of such Tax Returns and mutually to consent to
the filing as promptly as possible of such Tax Returns. In the event the parties
are unable to resolve any dispute within ten days after Buyer has received the
Seller Parties’ written request for changes, then any disputed issues shall be
immediately submitted to an Arbiter selected pursuant to the procedure set forth
in Section 1.3(c) to resolve in a final binding matter prior to the due date for
such Tax Returns. The fees and expenses of the Arbiter shall be shared equally
between the Sellers Parties and Buyer. Fees for preparation of Tax Returns
described in this paragraph Section 7.7(b)(1) shall be borne by the Buyer.
 
29

--------------------------------------------------------------------------------


(c)  Cooperation. The Buyer and the Seller Parties shall, and the Buyer shall
cause the Company to, cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of all Tax Returns and any
audit, litigation, or other proceeding with respect to Taxes. Such cooperation
shall include prompt notices to each party to this Agreement of any audit,
investigation, or inquiry by any Governmental Entity as to any such Tax Return
reflecting activity of the Company on or before the date of this Agreement. Such
cooperation also shall include the retention and (upon the request of any other
party) the provision of records and information that are reasonably relevant to
any Tax Return of the Company, audit, litigation, or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Buyer agrees
(i) to retain all books and records with respect to Taxes or Tax matters
pertinent to the Company relating to any taxable period beginning before the
date of this Agreement until the expiration of the statute of limitations (and
any extension thereof) of the respective taxable periods, and (ii) to give the
Seller Parties reasonable written notice before transferring, destroying, or
discarding any such books and records.
 
(d)  Purchase Price Allocation. Within thirty (30) days following the receipt by
Seller of the Final Net Working Capital and the Final Cash Amount from Buyer, or
such later time as mutually agreed by Seller and Buyer, Seller shall prepare and
provide to Buyer for review and comment a draft schedule for income Tax purposes
allocating the Base Cash Purchase Price, the applicable liabilities of the
Company and the Subsidiaries (other than the Galveston Subsidiaries), and any
other relevant items including the Consideration Shares (collectively, the
“Purchase Price”) among (i) the interests in the Subsidiaries and (ii) the
assets of the Subsidiaries (other than the Galveston Subsidiaries) (the
“Purchase Price Allocation”). Buyer shall provide Seller with written comments,
if any, to the draft Purchase Price Allocation within thirty (30) days of
receipt by Buyer. Seller and Buyer shall cooperate in good faith to resolve any
differences and agree upon the final Purchase Price Allocation. The parties
hereto shall use the Purchase Price Allocation for all reporting purposes with
respect to federal, state and local Taxes. The parties shall cooperate in
connection with the preparation of, and shall timely file, any forms required to
be filed under Section 1060 of the Code and any corresponding provision of state
or local Tax law. Each of the parties agrees to prepare and file all Tax Returns
(including, without limitation, for purposes of Section 1060 of the Code) in
accordance with and based upon the Purchase Price Allocation. Buyer and Seller
shall promptly inform one another of any challenge by any Governmental Entity to
the Purchase Price Allocation and shall consult and keep one another informed
with respect to the status of, and any discussion, proposal or submission with
respect to, such challenge.
 
(e)  Termination of Tax-Sharing Agreement
 
(f)  After the Closing, this Section 7.7 shall supersede any and all Tax-sharing
or similar agreements to which any of the Company and its Subsidiaries are
parties. Neither the Company nor its Subsidiaries shall have any obligation or
right with respect to any such prior agreement after the Closing.
 
(f)  Tax Elections
 
(g)  At the request of Buyer, and to the extent possible, the Seller will make,
and will cause the Company and its Subsidiaries to make, Tax elections under
Section 754 of the Code with respect to the Tax period ending on the effective
time of the Closing.
 
Section 7.8.  Fees and Expenses
 
(a)  All fees and expenses incurred in connection with this Agreement by the
Company and its Subsidiaries and the Seller Parties, including professional
expenses such as financial advisor, legal, accounting and engineering, in
connection with the negotiation, preparation, execution and delivery of this
Agreement prior to the Closing Date and the consummation of the transactions on
or before the Closing will be borne by and paid by the Seller Parties.
 
(b)  All expenses incurred in connection with this Agreement by Buyer will be
borne by and paid by Buyer, regardless of whether or not the transactions
contemplated hereby are consummated.
 
(c)  Notwithstanding Sections 7.8(a) and 7.8(b), any transfer taxes resulting
from Seller’s transfer of the Interests to Buyer shall be split equally by Buyer
and Seller.
 
Section 7.9.  Publicity. Except as may be required by law, regulation or legal
process and disclosures necessary in connection with financing transactions by
Buyer or any of its related entities, neither Buyer nor any Seller Party, nor
any of their respective Affiliates, will issue any press release or make any
public statement regarding the transactions contemplated hereby before the
Closing.
 
30

--------------------------------------------------------------------------------


Section 7.10.  Books and Records. Buyer will be entitled to (and the Seller
Parties and their Affiliates (including NEGI) shall not retain nor make copies
of) the originals of all books and records of the Company and its Subsidiaries,
including those books and records identified as Tax records, other than books
and records relating or relevant to federal, state or local partnership income
and franchise Tax Returns of NEG Holding, the originals of which will be
retained by Seller. The Seller Parties will be entitled, at the Seller Parties’
expense, to copies of all of Tax records transferred to Buyer, for a period of
six years following the Closing. Buyer will preserve the books and records of
the Company and its Subsidiaries for a period of six years following the Closing
and will allow the Seller Parties (or their representatives, consultants and
advisors) reasonable access at reasonable times, and in a manner so as not to
unreasonably interfere with the normal business operations of the Company and
its Subsidiaries, to such records for purposes reasonably related to Seller’s
ownership of the Interests or the performance by Seller of its obligations, and
the enforcement by it of its rights, hereunder or the SEC reporting, tax,
litigation, legal or regulatory obligations and/or financial disclosure
obligations of the Seller Parties. If Buyer desires to dispose of any such
records prior to the expiration of the six-year period referenced above, Buyer
shall provide notice of same to Seller, and Seller shall have a period of 10
Business Days to deliver written notice to Buyer that Seller elects to have such
records delivered to it (at Seller’s expense). If Seller fails to deliver such
notice within the 10-day period referenced above, Buyer shall have the right to
dispose of the subject records Notwithstanding anything to the contrary in this
Agreement, the Seller Parties shall not be given access to any competitively
sensitive information; provided, however, it being understood that financial
statements and information and records necessary for the preparation of
financial statements are deemed not to be competitively sensitive information.
Notwithstanding the foregoing, the parties acknowledge and agree that each of
NEGI, AREP, the Seller Parties and their affiliates (the “Covered Parties”) will
continue following the Closing to be a public company and will continue to make
SEC statements and filings and will need to prepare financial statements and
have such financial statements audited and that the Buyer will therefore be
required to either provide or allow the Covered Parties to make (at their
expense) copies of such documents that will reasonably permit those activities
to occur or the kind of reasonable access at the offices of Buyer (or wherever
such documents are located) that would be necessary to reasonably permit those
statements or filings to be made and audited in a professional manner and that
this may require employees or agents of the Covered Parties sitting in the
Buyer’s offices for reasonably extended periods of time to reasonably conduct
such activities. In addition, to the extent that independent accounting firms
typically copy records in connection with an audit, then the Covered Parties’
independent accounting firm will be permitted to make such copies as is
consistent with their normal practice.
 
Section 7.11.  Restructuring; Seismic Data Licenses. (a) Prior to or
contemporaneously with the Closing, Seller will, or will cause the Company to
(or will cause NEG Holding to), at Seller’s expense (subject to Section 7.11(b)
and Section 7.11(c)), (i) exercise its redemption/call right provided in section
5.4 of the Operating Agreement of NEG Holding, dated May 1, 2001 (or achieve the
same result through another mechanism); (ii) distribute (A) the Company’s 50.01%
common stock interest of NEGI (the “Stock”) to Seller or its other Affiliates
and (B) the $148.6 million NEGI 10.75% senior notes due 2006 (extended maturity
to October 31, 2007) held by the Company (the “Note”) to Seller or its other
Affiliates, such that the Company will own 100% of the membership interests in
NEG Holding and all of NEGI’s rights, title and interests in all information
technology, software and data relevant to the oil and gas operations of the
Company and its Subsidiaries (including NEG Holding); (iii) fully pay,
discharge, settle or satisfy all Indebtedness and any other obligations owed by
the Company or any of its Subsidiaries to NEGI or any Affiliate of NEGI (other
than the Company or any of its Subsidiaries) and elimination of all guarantees
or other similar obligations by the Company or any of its Subsidiaries to NEGI
or any Affiliate of NEGI (other than the Company or any of its Subsidiaries) or
for the benefit of NEGI or any Affiliate of NEGI (other than the Company or any
of its Subsidiaries), including without limitation any obligation to make
distributions to NEGI pursuant to the Operating Agreement of NEG Holding; (iv)
terminate the Management Agreements with NEGI without any further obligation of
the Company or any of the Subsidiaries after the Closing; (v) provide an
assignment to the Company, or acknowledgement of the redemption, of all of the
Equity Interest in NEG Holding owned by NEGI; (vi) cause the Merger Agreement to
terminate prior to or simultaneously with the Closing without any liability to
the Company or any of its Subsidiaries following the Closing; and (vii) cause
the Seller Parties to pay or assume the $2.7 million payable due under the tax
sharing arrangement between National Onshore L.P. and Starfire Holding Corp.;
and (viii) (A) have contributed the $132.3 million note and accrued interest
(the “Mizuho Note”) due from NEG Operating LLC, a Delaware limited liability
company (“NEG Operating”) to a newly-formed entity NEG Oil & Gas Sub LLC, a
Delaware limited liability company ("NEG Sub") in exchange for a 99% interest in
NEG Sub, (B) cause the Company to distribute its 99% interest in NEG Sub to
Seller; (C) cause NEG Holding to assume the Mizuho Note from NEG Operating; (D)
consummate the Company’s assumption of the Mizuho Note from NEG Holding; and (E)
consummate the Seller’s assumption of the Mizuho Note from the Company (clauses
(i) through (viii), collectively, the “Restructuring”).
 
31

--------------------------------------------------------------------------------


(b) Notwithstanding anything to the contrary in this Agreement (including
Section 7.13), (i) the seismic data licenses which are not identified on Buyer
Schedule 7.11(b) (the “Excluded Licenses”) shall not be renewed pursuant to the
transactions contemplated hereby, and the Seller Parties shall indemnify the
Buyer, the Company and the Company’s Subsidiaries against any liabilities
arising out of the Excluded Licenses (other than those liabilities arising from
Buyer’s use of any data covered by such licenses following the Closing), (ii)
the Seller Parties shall pay for and indemnify the Buyer, the Company and the
Company’s Subsidiaries against all transfer and renewal fees existing in the
period prior to the Closing with respect to the seismic data licenses which are
identified on Buyer Schedule 7.11(b) (the “Included Licenses”) which remain
unpaid as of the Closing and (iii) the Buyer shall pay for all transfer and
renewal fees with respect to the Included Licenses arising out of (x)
transferring the same from NEGI to the Company or (y) the change of control of
the Company pursuant to the transactions contemplated hereby; provided, however,
that the parties shall cooperate to reduce the fees referred to in clauses (ii)
and (iii) and, if the parties are successful in reducing such fees, the benefits
of any such reduction shall be shared equally between the Seller and the Buyer.
 
(c) With respect to the transfer of NEGI's right, title and interest in the
information technology, software and data to the Company contemplated in clause
(ii) of Section 7.11(a): (i) the Seller Parties shall only be required to cause
the transfer of such information technology, software and data as requested from
time to time by Buyer to be transferred, (ii) such transfers may be effected
after the Closing and the parties hereto shall cooperate to effect such
transfers in a manner reasonably satisfactory to Buyer, and (iii) Buyer shall
pay the costs of such transfer.


Section 7.12.  Credit Facility. Unless the Credit Facility is paid off by Buyer
at the Closing, Buyer shall obtain consents, waivers and/or amendments from the
lenders under the Credit Facility in order to permit the following: (i) the
waiver of the change of control provision arising out of the transactions
contemplated hereby, (ii) the termination or assumption by the Seller Parties of
any outstanding Hedges, (iii) the release of the Stock and the Note from pledges
for distribution to Seller; and (iv) the distribution of the Stock and the Note
and any excess cash to Seller contemplated herein. Buyer will either obtain such
required consents, together with any other consents under the Credit Facility
required in order to consummate the Restructuring and the other transactions
contemplated herein, or pay off all amounts outstanding under the Credit
Facility at Closing.
 
Section 7.13.  Third Party Consents. Other than as provided pursuant to Section
7.12, after the date hereof and prior to the Closing, each of the Seller Parties
and the Company shall, and the Seller Parties shall cause the Company to, and
each of the Seller Parties and the Company shall cause each Subsidiary of the
Company to, use its commercially reasonable efforts to promptly obtain the
Consent from any party to a Company Contract or Oil and Gas Contract identified
on Company Schedule 4.5(b) as requiring the Consent of another party thereto;
provided, however, that no such party shall be obligated to pay any amounts to
obtain any such Consents.
 
32

--------------------------------------------------------------------------------


Section 7.14.  Exclusivity. From the date hereof until the termination of this
Agreement (such period, the “Exclusivity Period”):
 
(a)  none of the Parents, Seller, the Company, the Company’s Subsidiaries
(including for purposes of this Agreement, NEG Holding, of which the Company is
the managing member), or any of their respective (i) directors, officers or
Affiliates or (ii) advisors, investment bankers, financial advisors, attorneys,
accountants, consultants, agents or employees, but only in the case of clause
(ii) if and to the extent authorized to act on the behalf of the foregoing for
the following purposes (collectively, “Representatives”) shall directly or
indirectly, (A) initiate, solicit, invite or facilitate any inquiry, proposal or
offer concerning the merger or sale of any of the assets of or equity interests
in (whether by way of a single or series of direct purchases, mergers, or
consolidations or otherwise) the Company or any of its Subsidiaries, other than
the sale of assets in the Ordinary Course of Business (any such inquires, or
alternative offer or proposal, a “Competing Proposal”) or (B) engage or
participate in any negotiations or discussions concerning (it being understood
that a discussion consisting of a rejection of negotiations or discussions or a
referral to someone else who provides such a rejection shall not be a violation
of this Section 7.14(a)), or provide access to its properties, books and records
or any nonpublic information or data to, any person in connection with, any
Competing Proposal, or execute or enter into any agreement, understanding or
letter of intent with respect to, or accept, any Competing Proposal, in each
case other than the transactions expressly contemplated or permitted herein;
 
(b)  the Parents, Seller, the Company, the Company’s Subsidiaries and their
respective Representatives shall cease and terminate any and all discussions,
negotiations and any provision of access to their properties, books and records,
nonpublic information or data, with any person regarding any Competing Proposal
(and shall promptly provide written notice to Buyer of receipt of any bona fide
written Competing Proposal of which any of Carl Icahn, Keith Meister, Vincent
Intrieri, Bob Alexander, Randy Cooley or Phil Devlin is aware, and the material
terms and conditions thereof);
 
(c)  the Parents, Seller, the Company and their Subsidiaries and Representatives
shall instruct NEGI and NEGI’s employees, in their capacity as managers of the
Company or its Subsidiaries (and only to the extent that NEGI and such NEGI
employees possess or have access to confidential or non-public information of,
or participate in the management of, the Company or its Subsidiaries (“NEGI’s
Relevant Employees”), and the Parents, Seller, the Company and their
Subsidiaries shall use their commercially reasonable efforts, consistent with
applicable Laws, to cause NEGI and NEGI’s Relevant Employees: (i) not to provide
access to any such confidential or nonpublic information or data to, any person
in connection with any Competing Proposal; and (ii) to cease and terminate any
and all provision of access to such confidential or nonpublic information or
data, with any person regarding any Competing Proposal; and
 
(d)  the Parents and Seller shall, and shall cause the Company, the Company’s
Subsidiaries and their respective Representatives (i) to take affirmative action
to prevent any registration statements of NEG, Inc., the Company or any of the
Company’s Subsidiaries filed with the SEC prior to the date hereof that are not
yet effective, from being amended or becoming effective (provided, however, that
Seller shall not be required to withdraw any such registration statements and
shall not be prohibited from making any amendments thereto required by the SEC
in order to avoid the forced involuntary withdrawal of such registration
statements by the SEC); (ii) not to file any such registration statements or
similar forms or register any securities with respect to NEG, Inc. the Company
or any of the Company’s Subsidiaries with the SEC; provided, that the foregoing
shall not apply to NEGI; and (iii) to cease all actions in furtherance of
marketing or completing the initial public offering of NEG, Inc., the Company or
any of the Company’ Subsidiaries or making effective any registration
statements, provided, that nothing in this clause (iii) will limit Seller’s
right to continue internal preparation and discussions with its Representatives
with respect to such registration statements so long as such actions are kept
confidential.
 
33

--------------------------------------------------------------------------------


Section 7.15.  Affiliate Transactions. The Seller Parties and the Company shall
terminate all Indebtedness, guarantees, obligations and liabilities of the
Company or its Subsidiaries to, or on behalf of, the Seller Parties or their
Affiliates (other than the Company and its Subsidiaries) (and prior to the
Closing Seller shall deliver to Buyer legally binding documentation evidencing
the completion of such termination), and there shall not exist any such
remaining Indebtedness, guarantee, obligation or liability of the Company or any
of its Subsidiaries after the Closing to, or on behalf of, the Seller Parties or
their Affiliates (other than obligations of the Company and its Subsidiaries
solely to or among one another). In addition, the Seller Parties and the Company
shall comply with this Section 7.15 in a manner that does not result in any Tax
obligations or liabilities to the Company or its Subsidiaries following the
Closing. For purposes of this Section 7.15, “Affiliate” shall be deemed to
include NEGI. 
 
Section 7.16.  Indebtedness. The Seller Parties shall ensure that the aggregate
Indebtedness of the Company and its Subsidiaries on the Closing Date shall not
exceed $300 million (and shall consist only of Indebtedness under the Credit
Facility). If such aggregate Indebtedness on the Closing Date exceeds $300
million, prior to the Closing, the Seller Parties shall cause the Company to use
Cash to reduce the amount of such aggregate Indebtedness to $300 million (and,
if the Company does not have sufficient Cash to do so, the Seller Parties shall
contribute to the Company such sufficient Cash). For the avoidance of doubt, the
letters of credit issued under the Credit Facility shall constitute
Indebtedness.
 
Section 7.17.  Hedge Transactions. At or before Closing, the Seller Parties
shall cause the termination or assumption by Seller of all outstanding Hedges at
no cost to the Company or any of its Subsidiaries following the Closing and the
Seller Parties shall retain all liabilities and obligations (or positive
benefits and value) relating to all outstanding Hedges. 
 
Section 7.18.  Insurance. From and after the Closing Date, the Seller Parties
shall take such actions as are reasonably requested by Buyer in writing,,
subject to the terms of the Seller Insurance Policies (as hereinafter defined),
to retain the right to make claims and receive recoveries for the benefit of the
Company and its Subsidiaries, as well as for the benefit of the Seller Parties
and their Affiliates (including NEGI), under any insurance policies maintained
at any time prior to the Closing Date by the Seller Parties and their Affiliates
(including NEGI) and their predecessors (collectively, the “Seller Insurance
Policies”), covering any loss, liability, claim, damage or expense relating to
the assets, business, operations, conduct, products and employees (including
former employees) of the Company, its Subsidiaries and their respective
predecessors that relates to or arises out of occurrences prior to the Closing.
The Seller Parties shall take such actions as are reasonably requested by Buyer
in writing so that the Company and its Subsidiaries shall have the right, power
and authority in their own name or in the name of the Seller Parties and their
Affiliates (including NEGI) to make directly any claims under the Seller
Insurance Policies and to receive directly recoveries thereunder.
 
Section 7.19. (a)  Employees. The parties hereto acknowledge that Buyer shall
have the right, but not the obligation, to offer employment to any or all
employees of NEGI. Buyer shall not be responsible for any obligations to NEGI’s
employees, and NEGI shall retain all liabilities and obligations to such
employees, including all employee severance obligations.
 
(b) If Randy Cooley and Phil Devlin become employees of Buyer, Buyer will permit
each such individual to spend up to 5 hours per week until March 31, 2007 to
consult AREP and NEGI on the preparation of financial information and SEC
disclosure, including AREP’s Form 10-K for the year ended December 31, 2006.
AREP shall compensate Buyer for any such consultation at the rate of $200 per
hour per individual.


(c) Prior to the Closing, the Seller Parties shall cause the termination of the
Panaco ESOP and shall cause Panaco to indemnify the trustee of the Panaco ESOP.
Following the Closing, the Seller Parties will work with the trustee to cause
distributions to be made from the Panaco ESOP and to make all filings necessary
in connection with the termination of the Panaco ESOP and Riata will reasonably
cooperate with the Seller Parties in connection therewith.


34

--------------------------------------------------------------------------------


Section 7.20.  NEG Operating Agreement. The Company agrees that it shall not
amend, modify or otherwise repeal section 4.5 of the Operating Agreement of NEG
Holding, or any similar provision in any Governing Document of the Company or
any of its Subsidiaries, for a period of six years after the Closing in any
manner that would adversely affect the rights thereunder of the individuals
referred to in such section 4.5.
 
ARTICLE VIII  
CONDITIONS TO OBLIGATIONS OF THE PARTIES; TERMINATION
 
Section 8.1.  Conditions to Obligations of the Seller Parties and the
Company. The obligations of the Seller Parties and the Company to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment
on or prior to the Closing of each of the following conditions:
 
(a)  (i)(A) Each of the Fundamental Buyer Representations (as defined in Section
9.1) shall be true and correct in all material respects and (B) the
representations and warranties of Buyer contained in Section 5.6 (Absence of
Certain Changes or Events) shall be true and correct in all respects, in each
case with respect to clauses (A) and (B), as of the date of this Agreement and
as of the Closing Date as though made on the Closing Date (except to the extent
such representations and warranties expressly relate to a specified date, in
which case as of such specified date) and (ii) all other representations and
warranties of Buyer contained in this Agreement shall be true and correct
(without giving effect to any qualifications or limitations as to materiality or
Material Adverse Change set forth therein) as of the date of this Agreement and
as of the Closing Date as though made on the Closing Date (except to the extent
such representations and warranties expressly relate to a specified date, in
which case as of such specified date) and except, in the case of this clause
(ii), for such failures to be true and correct that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Change with respect to Buyer;
 
(b)  Buyer shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Buyer on or prior to the Closing;
 
(c)  Seller and the Company shall have received a certificate executed by the
Chief Executive Officer of Buyer dated the Closing Date, representing and
certifying that the conditions set forth in Sections 8.1(a) and (b) have been
satisfied; provided, that Buyer may include in such certificate such exceptions
and qualifications as it may deem to be appropriate, it being understood and
agreed that if such certificate contains any exceptions or qualifications not
contemplated by Sections 8.1(a) and (b), such certificate shall cause the
condition set forth in this Section 8.1(c) to be not satisfied; provided,
further, that any such exceptions or qualifications (so long as accurate and
complete) in such certificate which reflect developments after the date hereof
shall not constitute a breach of this Agreement (including for purposes of
Article IX) but any other such exceptions or qualifications shall constitute a
breach of this Agreement (including for purposes of Article IX);
 
35

--------------------------------------------------------------------------------


(d)  No order, writ, injunction or decree shall have been entered and be in
effect by any court or any Governmental Entity of competent jurisdiction, and no
statute, rule, regulation or other requirement shall have been promulgated or
enacted and be in effect, that on a temporary or permanent basis restrains,
enjoins or invalidates the transactions contemplated hereby;
 
(e)  All documents, instruments, certificates or other items required to be
delivered by Buyer pursuant to Section 2.3 shall have been delivered; and
 
(f)  Since June 30, 2006, there shall not have occurred a Material Adverse
Change with respect to Buyer.
 
Section 8.2.  Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment on or prior to the Closing Date of each of the following
conditions:
 
(a)  (i)(A) Each of the Fundamental Seller Representations (as defined in
Section 9.1) shall be true and correct in all material respects and (B) the
representations and warranties of the Seller Parties contained in Section 4.8(a)
(Absence of Certain Changes or Events) shall be true and correct in all
respects, in each case with respect to clauses (A) and (B), as of the date of
this Agreement and as of the Closing Date as though made on the Closing Date
(except to the extent such representations and warranties expressly relate to a
specified date, in which case as of such specified date) and (ii) all other
representations and warranties of the Seller Parties contained in this Agreement
shall be true and correct (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Change set forth therein) as
of the date of this Agreement and as of the Closing Date as though made on the
Closing Date (except to the extent such representations and warranties expressly
relate to a specified date, in which case as of such specified date) and except,
in the case of this clause (ii), for such failures to be true and correct that
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Change with respect to the Seller or the
Company.
 
(b)  Each of the Seller Parties and the Company shall have performed and
complied with in all material respects all covenants and agreements required by
this Agreement (and the Letter of Intent) to be performed or complied with by it
on or prior to the Closing;
 
(c)  Buyer shall have received a certificate executed by the Chief Executive
Officers of each of the Seller Parties and the Company dated the Closing Date,
representing and certifying that the conditions described in Sections 8.2(a) and
(b) have been satisfied; provided, that Seller Parties and the Company may
include in such certificate such exceptions and qualifications as they may deem
to be appropriate, it being understood and agreed that if such certificate
contains any exceptions or qualifications not contemplated by Sections 8.2(a)
and (b), such certificate shall cause the condition set forth in this Section
8.2(c) to be not satisfied; provided, further, that any such exceptions or
qualifications (so long as accurate and complete) in such certificate which
reflect developments after the date hereof shall not constitute a breach of this
Agreement (including for purposes of Article IX) but any other such exceptions
or qualifications shall constitute a breach of this Agreement (including for
purposes of Article IX);
 
36

--------------------------------------------------------------------------------


(d)  No Proceeding shall, on the Closing Date, be pending or threatened seeking
to restrain, prohibit, or obtain damages or other relief in connection with this
Agreement or the consummation of the transactions contemplated hereby;
 
(e)  No order, writ, injunction or decree shall have been entered and be in
effect by any court or any Governmental Entity of competent jurisdiction, and no
statute, rule, regulation or other requirement shall have been promulgated or
enacted and be in effect, that on a temporary or permanent basis restrains,
enjoins or invalidates the transactions contemplated hereby;
 
(f)  All documents, instruments, certificates or other items required to be
delivered by the Seller Parties, the Company and the Company’s Subsidiaries
pursuant to Section 2.2 shall have been delivered;
 
(g)  All Consents of or imposed by any Governmental Entity necessary for the
consummation of the transactions contemplated by this Agreement shall have been
obtained, occurred or have been made (and the required waiting period, if any,
has expired);
 
(h)  The Seller Parties, the Company and the Company’s Subsidiaries shall have
obtained all Consents from the other parties to the Contracts identified on
Buyer Schedule 8.2(h), other than consents required under the Credit Facility
(each, a “Required Third Party Consent”), and each Required Third Party Consent
shall be in full force and effect, shall not have been revoked, shall be in form
and substance reasonably satisfactory to Buyer, and a copy thereof shall have
been delivered to the Buyer;
 
(i)  Since September 30, 2006, there shall not have occurred a Material Adverse
Change with respect to the Seller or the Company;
 
(j)  The Restructuring shall have been consummated in accordance with the terms
hereof;
 
(k)  Buyer shall be satisfied in its sole discretion with its due diligence
investigation of the Company and shall have delivered a written notice to Seller
that Buyer has determined to effect the Closing; and
 
(l)  Buyer shall have received the proceeds of the debt and equity financing
necessary to consummate the transactions contemplated hereby on terms and
conditions satisfactory to Buyer.
 
Section 8.3.  Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing in the following
manner:
 
(a)  by either Buyer or Seller if the Closing has not occurred prior to the
close of business on November 21, 2006 (the “End Date”), provided, that, if the
Seller Parties and the Company shall be ready willing and able to comply in all
material respects with their obligations under Section 7.11 above substantially
contemporaneously with, but not after, the Closing but there is in effect an
injunction issued by a court of competent jurisdiction preventing the
consummation of the Restructuring, the End Date shall be extended to the close
of business on January 16, 2007 (the “Extended End Date”) to allow the Seller
Parties to remove such injunction; or
 
37

--------------------------------------------------------------------------------


(b)  by mutual written consent of Buyer and Seller;
 
(c)  by Buyer upon written notice to Seller, if:
 
(1)  the Seller Parties breach in any material respect: (x) their obligations
under Section 7.14 (provided that such obligations shall be deemed to be have
been in effect since September 7, 2006); or (y) their obligations under Sections
6.1(a)(1), 6.1(b)(1) through 6.1(b)(7), 7.1, or 7.6 (provided that such
obligations shall be deemed to have been in effect since September 7, 2006)
(provided that if Seller shall cure such breach prior to the end of three (3)
full Business Days following the date of Seller’s receipt of written notice
(which notice must be given on a Business Day), this Agreement shall not be
terminated and which cure period if invoked, shall extend the End Date
referenced in Section 8.3(a) by such number of days);
 
(2)  the Company’s most recent Form S-1 registration statement, NEG, Inc.’s most
recent Form S-1 registration statement and Form S-4 registration statement, or
the most recent public filing by AREP on Form 10-K and Form 10-Q to the extent
regarding segment information of the Company, in each case filed with the SEC
prior to September 7, 2006, taken as a whole, excluding the financial statements
contained therein (which are addressed in clause (3) below) (the “Section 8.3
SEC Reports”) (excluding the effect of any general disclaimers, risk factors or
forward-looking statements, but after taking into account any disclosure in such
provisions that are matters of fact), are materially untrue or incomplete or
include a materially untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not materially misleading, in each case as of September 7,
2006 (provided that the failure to update financial and accounting information
to September 30, 2006 or to respond to SEC comments shall not in and of itself
be conclusive of such Section 8.3 SEC Reports being materially untrue or
incomplete or be deemed to be a material omission); provided, that to the extent
that any items described in this Section 8.3(c)(2) are based upon or include
matters relating to acreage on Longfellow Ranch for which Riata is the operator
of which matters Riata had Knowledge as of September 7, 2006, such items shall
not give rise to any right of Buyer to terminate this Agreement pursuant to this
Section 8.3(c)(2);
 
(3)  (a) the financial statements contained in the Section 8.3 SEC Reports
(provided that the failure to update financial and accounting information to
September 30, 2006 or to respond to SEC comments shall not in and of itself be
conclusive of such financial statements being materially untrue or incomplete or
be deemed to be a material omission) or the NEG Oil & Gas LLC June 30, 2006
financial statements (the “June 30 Financials”) that have been provided to Buyer
are materially untrue or incomplete or include a materially untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not materially misleading, in
each case as of the date of the financial statements contained in such Section
8.3 SEC Reports or such June 30 Financials, or (b) the December 31, 2005 reserve
report that has been provided to Buyer is materially untrue or incomplete or
includes a materially untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not materially misleading, in each case as of the date of the
December 31, 2005 reserve report, or (c) there shall have been a Material
Adverse Change with respect to the Seller or the Company between June 30, 2006
and September 7, 2006; provided, that to the extent that any items described in
this Section 8.3(c)(3) are based upon or include matters relating to acreage on
Longfellow Ranch for which Riata is the operator of which matters Riata had
Knowledge as of September 7, 2006, such items shall not give rise to any right
of Buyer to terminate this Agreement pursuant to this Section 8.3(c)(3);
 
38

--------------------------------------------------------------------------------


(4)  as of any date no earlier than 5 days prior to the End Date (or, if
applicable, 5 days prior to the Extended End Date), Buyer is ready and willing
to effect the Closing and able to obtain the financing but, (A) Seller does not
have board approval to enter into this Agreement, (B) Seller, the Company or any
material Subsidiary of the Company is not duly formed, or (C) Seller does not
possess unencumbered title to all of the Equity Interests of the Company (other
than Liens securing the Credit Facility and immaterial Liens); provided, that,
the phrase “able to obtain the financing”, means that Buyer shall be in a
position to receive, within 48 hours, the proceeds of the financing necessary to
effect the Closing (including, if necessary as a result of required consents
contemplated in Section 7.12 not being obtained, the proceeds necessary to pay
off the Credit Facility) by delivering a borrowing or drawdown or similar
notice, or take similar action that may be applicable to a 144A equity or debt
drawdown (and that Buyer has entered into binding definitive financing
documentation for such financing) but shall not mean that Buyer shall have
obtained or irrevocably bound itself to obtain the proceeds of such financing;
 
(5)  as of any date no earlier than 5 days prior to the End Date (or, if
applicable, 5 days prior to the Extended End Date), Buyer is ready and willing
to effect the Closing and able to obtain the financing but, Seller and the
Company are unable to complete the Restructuring prior to or on such date
(provided that, if such inability is the result of an injunction issued by a
court of competent jurisdiction, Buyer will not be entitled to terminate this
Agreement under this clause (5) unless Buyer shall have agreed to extend and has
extended the End Date to the Extended End Date to allow Seller to remove such
injunction, in which event the End Date shall be extended to the Extended End
Date); provided, that the phrase “able to obtain the financing”, means that
Buyer shall be in a position to receive, within 48 hours, the proceeds of the
financing necessary to effect the Closing (including, if necessary as a result
of required consents contemplated in Section 7.12 not being obtained, the
proceeds necessary to pay off the Credit Facility) by delivering a borrowing or
drawdown or similar notice, or take similar action that may be applicable to a
144A equity or debt drawdown (and that Buyer has entered into binding definitive
financing documentation for such financing) but shall not mean that Buyer shall
have obtained or irrevocably bound itself to obtain the proceeds of such
financing; provided, further, that the phrase “Seller and the Company are unable
to complete the Restructuring” shall not include any obligation or ability on
the part of such parties to obtain any consents or amendments, or pay any
amounts outstanding, under the Credit Facility, as contemplated in Section 7.12,
it being the sole obligation of Buyer to obtain or pay the same; or
 
(6)  the Company and its Subsidiaries do not hold Defensible Title to a material
portion of their respective properties (other than Liens securing the Credit
Facility and Permitted Encumbrances) such that the SEC Reports or the June 30
Financials are materially untrue or incomplete or include a materially untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
materially misleading.
 
Section 8.4.  Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.3 by Seller or Buyer, written notice thereof
shall forthwith be given to the other party or parties specifying the provision
hereof pursuant to which such termination is made, and this Agreement shall
become void and have no effect and no party shall have any liability or
obligation hereunder, except that the agreements contained in this Article VIII,
in Sections 7.8, 7.9, and in Articles X and XI shall survive the termination
hereof. Except as set forth in the second, third and fourth paragraphs of this
Section 8.4, nothing contained in this Section 8.4 shall relieve any party from
liability for Damages actually incurred as a result of any willful breach of
this Agreement.
 
39

--------------------------------------------------------------------------------


The parties hereto agree that, in the event of termination of this Agreement by
Buyer as set forth in Section 8.3(c) above, then Riata shall be entitled to the
return of the $10 million paid to Seller on September 7, 2006. In the event of
termination of this Agreement by Buyer as set forth in Section 8.3(c) above,
Buyer agrees that, except with respect to breaches of Section 7.14 (which shall
be subject to the following paragraph), (i) it shall not seek to recover any
losses or damages under this Agreement or for any breach of the terms of this
Agreement beyond the return of such $10 million, (ii) the return of such $10
million payment is Buyer’s sole and exclusive remedy under this Agreement or for
any breach of the terms of this Agreement and (iii) Buyer shall in no event seek
or be entitled to an injunction or specific performance of any kind. The
Parents, Seller, the Company and their Affiliates agree that the retention of
the $10 million paid to Seller on September 7, 2006 shall be their sole and
exclusive remedy under this Agreement or for any breach of the terms of this
Agreement and that they shall not seek to recover any losses or damages, and
shall in no event, seek or be entitled to an injunction or specific performance
of any kind. The Parents and Seller agree to return to Riata the $10 million
amount paid on September 7, 2006, in immediately available funds to an account
designated by Riata, immediately if this Agreement is terminated pursuant to
Section 8.3(c). Notwithstanding anything in this Agreement to the contrary, if
Buyer provides Seller with a good faith written notice of termination pursuant
to Section 8.3(c) prior to the termination of this Agreement pursuant to Section
8.3(a), then Buyer’s right to make a claim for the return of the $10 million
paid to Seller shall survive until final resolution of such claim
(notwithstanding an intervening termination pursuant to Section 8.3(a)). Buyer
agrees that neither (a) the declaration of a “Default” or an “Event of Default”
by the agent or the lenders under the Credit Facility as a result of the
consummation of the transactions contemplated hereby or the Restructuring or the
unwinding of Hedges or the distribution of the Stock and the Note pursuant to
the Restructuring or the distribution of cash pursuant to adjustments set forth
in Section 1.3 nor (b) the failure of the lenders under the Credit Facility to
consent to any assignment, waiver, amendment, modification, forbearance or
change under the Credit Facility necessary for the consummation of the
transactions contemplated hereby, shall in any event give rise to a right of
Riata to receive a refund or return of the $10 million paid to Seller on
September 7, 2006. Notwithstanding the foregoing, none of the foregoing
limitations shall apply with respect to any breaches of the Confidentiality
Agreement, which shall continue on its own terms as a fully enforceable
agreement separate and apart from this Agreement.
 
The parties hereto agree that, in the event of termination of this Agreement by
Buyer as set forth in Section 8.3(c)(1)(x) above (i.e., breach of Section 7.14),
then: (i) Riata shall be entitled to the return of the $10 million paid to
Seller on September 7, 2006; (ii) if the Parents, Seller, the Company or any of
their Affiliates shall, within three (3) months following such termination of
this Agreement, enter into a written agreement with a third party (as to which
any of the parties bound by Section 7.14 herein violated their obligations under
Section 7.14) with respect to a Competing Proposal, Riata shall be entitled to
an additional payment of $10 million from the Parents; (iii) Buyer shall not
seek to recover any losses or damages beyond such amounts; (iv) the payment of
such amounts is Buyer’s sole and exclusive remedy under this Agreement or for
any breach of the terms of this Agreement; and (v) Buyer shall in no event seek
or be entitled to an injunction or specific performance of any kind. The Parents
and Seller agree to make such payments to Riata, in immediately available funds
to an account designated by Riata, immediately if this Agreement is terminated
pursuant to Section 8.3(c)(1)(x).
 
For the avoidance of doubt, the parties hereto acknowledge that the termination
of the Letter of Intent as the result of the execution of this Agreement shall
not limit Buyer’s right to seek the return of the $10 million paid by Riata to
Seller on September 7, 2006 in accordance with this Agreement.
 
 
40

--------------------------------------------------------------------------------


ARTICLE IX  
SURVIVAL OF REPRESENTATIONS, WARRANTIES
AND COVENANTS; INDEMNIFICATION
 
Section 9.1.  Survival.
 
(a)  Representations and Warranties. Each of the representations and warranties
that are covered by the indemnification agreements herein shall survive the
Closing for (and therefore the obligation to indemnify for breaches thereof
shall continue to exist only for Claim Notices (as defined below) received
through) the time periods expressly set forth below (each such time period and
the time period during which covenants and other agreements survive pursuant to
Section 9.1(b), a “Survival Period”):
 
(1)  (w) the representations and warranties of the Seller Parties and the
Company set forth in Section 3.1 (Organization), Section 3.2 (Title to
Interests), Section 3.3 (Authority), Sections 4.1 (Organization), Section 4.2
(Authority), Section 4.4 (Capital Structure), Section 4.6 (Ownership;
Capitalization of Subsidiaries) and Section 4.22 (Brokers) (such representations
and warranties, the “Fundamental Seller Representations”) shall survive the
Closing indefinitely, (x) the representations and warranties of the Seller
Parties and the Company set forth in Section 4.12 (Taxes) shall survive the
Closing until fifteen (15) days after the expiration of the applicable statute
of limitations period, (y) the representations and warranties of the Seller
Parties and the Company set forth in Section 4.18 (Environmental Matters) shall
survive the Closing until the second anniversary of the Closing Date, and (z)
the representations and warranties of the Seller Parties and the Company set
forth in Section 4.7 (SEC Reports; Financial Statements), Section 4.8 (Absence
of Certain Changes or Events), Section 4.14 (Real Property), Section 4.15(b)
(Oil & Gas Properties), Section 4.17 (Reserve Reports), Section 4.23 (Affiliate
Transactions) and Section 4.24 (NEGI Restructuring) shall survive the Closing
until the 15-month anniversary of the Closing Date (the representations and
warranties referred to in clauses (x), (y) and (z), the “Seller Business
Representations”);
 
(2)  (x) the representations and warranties of Riata and Buyer set forth in
Section 5.1 (Organization), Section 5.2 (Authority), Section 5.4 (Capital
Structure) and Section 5.12 (Brokers) (such representations and warranties, the
“Fundamental Buyer Representations”) shall survive the Closing indefinitely, and
(y) the representations and warranties of Buyer set forth in Section 5.5
(Offering Document; Financial Statements) and Section 5.6 (Absence of Certain
Changes or Events) shall survive the Closing until the 15-month anniversary of
the Closing Date (such representations and warranties, the “Buyer Business
Representations”); and
 
(3)  all of the other representations and warranties of the Seller Parties, the
Company and the Buyer shall not survive the Closing.
 
(b)  Covenants. The covenants and other agreements of the Seller Parties, the
Company, Riata and Buyer set forth in this Agreement shall survive the Closing
(and therefore the obligation to indemnify for breaches thereof shall continue
to exist) indefinitely; provided, that the covenants and obligations set forth
in Section 7.7 shall survive only until, and any claim for indemnification with
respect to Section 7.7 must be made by fifteen (15) days following the
expiration of, the applicable statute of limitations with respect to the
underlying Tax claim (including any valid extensions).
 
(c)  No party hereto shall have any indemnification obligation pursuant to this
Article IX or otherwise in respect of any representation, warranty, covenant or
agreement unless it shall have received from the party seeking indemnification
written notice (a “Claim Notice”) of the existence of the claim for or in
respect of which indemnification in respect of such representation, warranty,
covenant or agreement is being sought on or before the expiration of the
applicable Survival Period. If an Indemnified Party delivers a Claim Notice to
an Indemnifying Party before the expiration of the applicable Survival Period,
then the applicable representation, warranty, covenant or agreement shall
survive until, but only for purposes of, the resolution of the matter covered by
such Claim Notice. A Claim Notice shall set forth with reasonable specificity
(1) the basis for such claim under this Agreement, and the facts that otherwise
form the basis of such claim and (2) to the extent reasonably estimable, an
estimate of the amount of such claim (which estimate shall not be conclusive of
the final amount of such claim) and an explanation of the calculation of such
estimate.
 
41

--------------------------------------------------------------------------------


Section 9.2.  Indemnification by Seller Parties
 
. From and after the Closing, subject to the terms and conditions of this
Article IX, the Seller Parties shall jointly and severally indemnify, defend and
hold harmless Buyer, Riata, the Company and the Company’s Subsidiaries and their
directors and officers (collectively, the “Buyer Indemnified Persons”) from and
against any and all Damages asserted against, resulting, imposed upon, or
incurred or suffered by any Buyer Indemnified Person, directly or indirectly, by
reason of, resulting from, arising out of, relating to or in connection with:
 
(a)  any inaccuracy or breach of any representation or warranty of the Seller
Parties or the Company set forth herein or in any certificate delivered pursuant
hereto, which survives the Closing pursuant to Section 9.1;
 
(b)  any breach or nonfulfillment of or failure to perform any covenant or
agreement of any Seller Party contained in this Agreement (other than Section
7.6 and 7.14 (excluding the provisions relating to access to non-public or
confidential information));
 
(c)  any breach or nonfulfillment of or failure to perform any covenant or
agreement prior to the date hereof of any Seller Party contained in sections 5
(solely with respect to the provisions relating to access to non-public or
confidential information), 6 or 9 of the Letter of Intent;
 
(d)  any breach or nonfulfillment of or failure to perform any covenant or
agreement of the Company contained in this Agreement that is required to be
performed by the Company prior to or at the Closing;
 
(e)  all liabilities, obligations, Taxes, costs and expenses related to or
arising out of the Restructuring (including without limitation, any
Restructuring Liabilities, if any, as defined in the Letter of Intent);
 
(f)  all liabilities of or related to NEGI (including severance and other costs
related to employees);
 
(g)  all Transaction Costs and Extraordinary Payments;
 
(h)  Taxes for which any of the Seller Parties are responsible under Sections
7.7 and 7.8 of this Agreement;
 
(i)  (A) all liabilities (including Taxes but excluding income Taxes and
franchise or other Taxes based on income) to the extent based on the Company and
its Subsidiaries' status prior to the effective time of the Closing as a
subsidiary of the Seller Parties or member of a consolidated entity with any of
the Seller Parties or their Affiliates (including NEGI, but excluding the
Company and its Subsidiaries), and (B) any and all liabilities for income Taxes
and franchise or other Taxes based on income for which the Company and its
Subsidiaries are liable for periods prior to the effective time of the Closing,
to the extent resulting from the Company or any of its Subsidiaries joining (or
ever being required to join) in filing any consolidated, combined or unitary tax
returns, with any of the Seller Parties or their Affiliates (including NEGI, but
excluding the Company and its Subsidiaries);
 
42

--------------------------------------------------------------------------------


(j)  liabilities arising out of any transactions between the Company and its
Subsidiaries on the one hand and the Company’s Affiliates (including NEGI)
(other than the Company and its Subsidiaries) on the other hand (including any
guarantees provided by the Company or any of its Subsidiaries for the benefit of
such Affiliates);
 
(k)  liabilities which the Seller Parties are responsible under Section 7.11(b);
and
 
(l)  the Panaco ESOP (and the termination thereof), including, without
limitation, any claims made by the Panaco ESOP’s trustee or beneficiaries,
including claims by the trustee for indemnification under that certain written
consent for indemnification of the trustee by National Offshore LP, dated
November 14, 2006.
 
Section 9.3.  Indemnification by Buyer
 
. From and after the Closing, in addition to the indemnification provided in
Section 7.6, subject to the terms and conditions of this Article IX, Buyer shall
indemnify, defend and hold harmless the Seller Parties and American Property
Investors, Inc. and their directors and officers (collectively, the “Seller
Indemnified Persons”) from and against any and all Damages, asserted against,
resulting from, imposed upon, or incurred or suffered by any Seller Indemnified
Person, directly or indirectly, by reason of, resulting from, arising out of,
relating to or in connection with:
 
(a)  any inaccuracy or breach of any representation or warranty of Riata and
Buyer set forth herein or in a certificate delivered pursuant hereto, which
survives the Closing pursuant to Section 9.1;
 
(b)  any breach or nonfulfillment of or failure to perform any covenant or
agreement of Buyer contained in this Agreement; and
 
(c)  Taxes for which Buyer is responsible under Sections 7.7 and 7.8 of this
Agreement.
 
43

--------------------------------------------------------------------------------


Section 9.4.  Indemnification Proceedings. 
 
(a)  Third Party Claims. In the event that any claim or demand for which Seller
or Buyer (such Person, an “Indemnifying Party”) may be liable to a Buyer
Indemnified Person under Section 9.2 or a Seller Indemnified Person under
Section 9.3 (an “Indemnified Party”) is asserted against or sought to be
collected from an Indemnified Party by a third party (a “Third-Party Claim”),
the Indemnified Party shall with reasonable promptness notify the Indemnifying
Party of such Third-Party Claim by delivery of a Claim Notice, provided that the
failure or delay to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations under this Article IX, except (and solely)
to the extent that the Indemnifying Party demonstrates that the defense of such
Third-Party Claim is materially prejudiced thereby. The Indemnifying Party shall
have thirty (30) days from receipt of the Claim Notice from the Indemnified
Party (in this Section 9.4, the “Notice Period”) to notify the Indemnified Party
whether or not the Indemnifying Party desires, at the Indemnifying Party’s sole
cost and expense, to defend the Indemnified Party against such claim or demand;
provided, that the Indemnified Party is hereby authorized (upon reasonable prior
written notice to the Indemnifying Party) prior to and during the Notice Period,
and at the cost and expense of the Indemnifying Party, to file any motion,
answer or other pleading that it shall reasonably deem necessary to protect its
interests or those of the Indemnifying Party. The Indemnifying Party shall have
the right to assume the defense of such Third-Party Claim only if and for so
long as (A) the Indemnifying Party notifies the Indemnified Party during the
Notice Period that the Indemnifying Party is assuming the defense of such
Third-Party Claim and agrees that the Indemnified Party will be indemnified
against such Third-Party Claim in accordance with the terms and limitations of
this Article IX, (B) the Indemnifying Party uses counsel of its own choosing
that is reasonably satisfactory to the Indemnified Party, and (C) conducts the
defense of such Third-Party Claim in an active and diligent manner. If the
Indemnifying Party is entitled to, and does, assume the defense of any such
Third-Party Claim, the Indemnified Party shall have the right to employ separate
counsel at its own expense and to participate in the defense thereof; provided,
however, that notwithstanding the foregoing, the Indemnifying Party shall pay
the reasonable attorneys’ fees of the Indemnified Party if (x) the Indemnified
Party’s counsel shall have reasonably concluded and advised that there are
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (y) the Indemnified
Party’s counsel shall have advised the Indemnified Party that there is a
conflict of interest that could make it inappropriate under applicable standards
of professional conduct to have common counsel for the Indemnifying Party and
the Indemnified Party (provided that the Indemnifying Party shall not be
responsible for paying for more than one separate firm of attorneys and one
local counsel to represent all of the Indemnified Parties subject to such
Third-Party Claim). If the Indemnifying Party elects not to assume the defense
of such Third-Party Claim (or fails to give notice to the Indemnified Party
during the Notice Period or otherwise is not entitled to assume such defense),
the Indemnified Party shall be entitled to assume the defense of such
Third-Party Claim with counsel of its own choice, at the expense and for the
account of the Indemnifying Party. If the Indemnifying Party elects (and is
entitled) to assume the defense of such Third-Party Claim, (i) no compromise or
settlement thereof or consent to any admission or the entry of any judgment with
respect to such Third-Party Claim may be effected by the Indemnifying Party
without the Indemnified Party’s written consent (which shall not be unreasonably
withheld, conditioned or delayed) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party (and no injunctive or
other equitable relief is imposed upon the Indemnified Party) and there is an
unconditional provision whereby the plaintiff or claimant in such Third-Party
Claim releases the Indemnified Party from all liability with respect thereto and
(ii) the Indemnified Party shall have no liability with respect to any
compromise or settlement thereof effected without its written consent (which
shall not be unreasonably withheld, conditioned or delayed).
 
(b)  Notwithstanding the foregoing provisions of this Section 9.4 (and subject
to Sections 9.4(c) and 9.4(d)), the Indemnifying Party shall not be entitled to
control (but shall be entitled to participate at its own expense in the defense
of), and the Indemnified Party, at the expense of the Indemnifying Party, shall
be entitled to have sole control over, the defense or settlement, compromise,
admission, or acknowledgment of (x) any Third-Party Claim as to which the
Indemnifying Party fails to assume the defense during the Notice Period after
the Indemnified Party gives notice thereof to the Indemnifying Party and (y) any
Third-Party Claim which seeks an order, injunction, or other equitable relief
against the Indemnified Party which, if successful, could materially adversely
affect the business, condition (financial or other), capitalization, assets,
liabilities, results of operations or prospects of the Indemnified Party (a
“Potential MAC Claim”).
 
(c)  Notwithstanding the foregoing provisions of this Section 9.4, if the
Indemnified Party has elected to assume control over any Potential MAC Claim
pursuant to Section 9.4(b), the Indemnifying Party shall, at its own expense, be
entitled to have joint control with the Indemnified Party over the defense or
settlement, compromise, admission, or acknowledgment of such Potential MAC
Claim; provided, that the Indemnifying Party confirms in writing to the
Indemnified Party that the Indemnified Party will be indemnified by the
Indemnifying Party against such Potential MAC Claim in accordance with the terms
and limitations of this Article IX; provided, further, that neither party shall
make any settlement, compromise, admission, or acknowledgment of such claim that
would give rise to liability on the part of the other such party without the
prior written consent of the other such party (which consent shall not be
unreasonably withheld, conditioned or delayed).
 
44

--------------------------------------------------------------------------------


(d)  Notwithstanding the foregoing provisions of this Section 9.4, the
Indemnified Party shall make no settlement, compromise, admission, or
acknowledgement that would give rise to any liability on the part of the
Indemnifying Party without the prior written consent of the Indemnifying party
(which consent shall not be unreasonably withheld, conditioned or delayed).
 
(e)  Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder and no Third-Party Claim is involved, the Indemnified
Party shall deliver a Claim Notice to the Indemnifying Party. The failure or
delay to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations under this Article IX.
 
Section 9.5.  Exclusivity. 
 
The parties hereto agree that, after Closing, in regard to any inaccuracy,
breach, default, or nonperformance of any representation, warranty, covenant, or
agreement made or entered into by a party hereto and contained in this
Agreement, or any certificate delivered pursuant hereto, or otherwise arising
under this Agreement or any such certificate, the sole and exclusive relief and
remedy available to an Indemnified Party in respect of said inaccuracy, breach,
default, or nonperformance shall be the rights of Indemnified Parties pursuant
to this Article IX and the rights of the parties hereto pursuant to Section
10.8.
 
Section 9.6.  Limitations on Indemnities.
 
(a)  Notwithstanding the foregoing, (1) the Seller Parties shall not be
obligated to indemnify Buyer for Damages pursuant to Section 9.2(a) with respect
to the Seller Business Representations, and Buyer shall not be obligated to
indemnify Seller for Damages pursuant to Section 9.3(a) with respect to the
Buyer Business Representations, in each case, pursuant to this Article IX unless
and until the amount of all Damages incurred by Buyer with respect to the Seller
Business Representations, or by Seller with respect to the Buyer Business
Representations, as the case may be, exceeds, in the aggregate, five million
dollars ($5,000,000) (the “Basket”), in which event the party seeking indemnity
may recover all Damages in excess of the Basket; (2) the Seller Parties’ maximum
aggregate liability for Damages pursuant to Section 9.2(a) in respect of the
Seller Business Representations and Taxes pursuant to Sections 7.7 and 7.8
(including, without limitation, pursuant to Sections 9.2(b), 9.2(d) and 9.2(h),
to the extent such Sections relate to Section 7.7 or 7.8), in the aggregate,
shall be three hundred four million seven hundred fifty thousand dollars
($304,750,000) (the “Seller Cap”); and (3) the Buyer’s maximum aggregate
liability for Damages pursuant to Section 9.3(a) in respect of the Buyer
Business Representations and Taxes pursuant to Sections 7.7 and 7.8 (including,
without limitation, pursuant to Sections 9.3(b) and 9.3(c), to the extent such
Sections relate to Section 7.7 or 7.8), in the aggregate, shall be three hundred
four million seven hundred fifty thousand dollars ($304,750,000) (the “Buyer
Cap”) (for the avoidance of doubt, the Seller Cap and the Buyer Cap shall not
apply to Taxes which are indemnified pursuant to any other provisions of this
Agreement, including, without limitation, Sections 9.2(e) and 9.2(i)).
 
(b)  The indemnification obligations of the parties pursuant to this Article IX
shall not include punitive Damages, provided that any punitive Damages recovered
by a third party (including a Governmental Entity, but excluding any Affiliate
of any party) against an Indemnified Party shall be included in the Damages
recoverable by such Indemnified Party pursuant to this Article IX.
 
45

--------------------------------------------------------------------------------


(c)  The amount of any Damages for which indemnification is provided under this
Article IX shall be net of (i) any amounts actually recovered by the Indemnified
Party, if any, pursuant to any insurance policies attributable to such Damages
and (ii) any Tax benefit actually realized, if any, attributable to such
Damages; provided, that the Indemnified Party shall use commercially reasonable
efforts to seek and claim any recovery under any such insurance policies. If the
amount to be netted under this Section 9.6(c) from any payment required under
Article IX is determined after payment by the Indemnifying Party of any amount
otherwise required to be paid to an Indemnified Party pursuant to this Article
IX, the Indemnified Party shall repay to the Indemnifying Party, promptly after
such determination, any amount that the Indemnifying Party would not have had to
pay pursuant to this Article IX had such determination been made at the time of
such payment.
 
Section 9.7.  Indemnification Despite Negligence. It is the express intention of
the parties hereto that each Indemnified Party shall be indemnified and held
harmless from and against all Damages as to which indemnity is provided for
under this Article IX, notwithstanding that any such Damages arise out of or
result from the ordinary, strict, sole, or contributory negligence of such
Person and regardless of whether any other Person (including the other parties
to this Agreement) is or is not also negligent. The parties hereto acknowledge
that the foregoing complies with the express negligence rule and is conspicuous.
 
Section 9.8.  Treatment of Indemnification Payments. All indemnification
payments made pursuant to this Article IX shall be treated by the parties for
income Tax purposes as adjustments to the Purchase Price, unless otherwise
required by applicable Law.
 
ARTICLE X 
MISCELLANEOUS
 
Section 10.1.  Notices
 
. All notices and other communications hereunder shall be in writing and
delivered (i) personally, (ii) by overnight courier or (iii) facsimile (with a
PDF or other copy by electronic mail), and shall be deemed duly given on the
date of delivery. All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice.
 
(a)  if to Buyer or Riata, to:
Riata Energy, Inc.
1601 Northwest Expressway, Suite 1600
Oklahoma City, OK 73118
Attention: General Counsel
Facsimile No.: (405) 753- 5975
Email: mmccann@sdrge.com
 
with a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Robert E. Spatt, Esq.
   Edward J. Chung, Esq.
Facsimile No.: (212) 455-2502
Email: rspatt@stblaw.com
Email: echung@stblaw.com
 
46

--------------------------------------------------------------------------------


and


Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2300
Houston, Texas 77002
Attention: T. Mark Kelly, Esq.
Facsimile No.: (713) 615-5962
Email: mkelly@velaw.com


(b)  if to any Seller Party, to:
 
White Plains Plaza
445 Hamilton Avenue - Suite 1210
White Plains, NY 10601
Attention: Felicia Buebel, Esq.
Facsimile No.: (914) 614-7001
Email: fbuebel@arep.net
 
with a copy to:
 
DLA Piper US LLP
1251 Avenue of the Americas
New York, New York 10020
Attention: Steven L. Wasserman, Esq.
Facsimile No.: (212) 835-6001
Email: steven.wasserman@dlapiper.com
 
Section 10.2.  Entire Agreement. This Agreement, together with the Schedules,
Exhibits, and the other certificates, documents, instruments and writings
referred to herein or delivered pursuant hereto and the Confidentiality
Agreement, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof (including, without limitation, the Letter of Intent,
except as set forth herein). Each of the parties acknowledges that no other
party, nor any agent or attorney of any other party, has made any promise,
representation or warranty whatsoever not contained herein, and that such party
has not executed or authorized the execution of this Agreement in reliance upon
any such promise, representation or warranty not contained herein.
 
Section 10.3.  Binding Effect; Assignment; No Third Party Benefit. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors, and permitted
assigns. Except as otherwise expressly provided in this Agreement, neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties, which consent may be withheld in such party’s sole judgment;
provided, however, that Buyer may collaterally assign this Agreement to any
sources of financing solely to secure Buyer’s obligations under any credit
arrangements entered into in connection with this Agreement (and any refinancing
or substitutions thereof). Any assignment in violation of the foregoing shall be
null and void; and provided, further, that after the Closing, any party hereto
may assign its right to receive any benefit hereunder to any of its Affiliates
without the consent of the other parties but, for the avoidance of doubt, no
such assignment shall relieve the duties and obligations of the assigning party.
Except as provided in Article IX, nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties hereto,
and their respective heirs, legal representatives, successors, and permitted
assigns, any rights, benefits, or remedies of any nature whatsoever under or by
reason of this Agreement.
 
47

--------------------------------------------------------------------------------


Section 10.4.  Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by any applicable Law or public policy, this
Agreement shall be considered divisible and such provision shall be deemed
inoperative to the extent it is deemed unenforceable so long as the legal
substance of the transactions contemplated herein is not affected in any manner
materially adverse to any party hereto, and in all other respects this Agreement
shall remain in full force and effect; provided, however, that if any such
provision may be made enforceable by limitation thereof, then such provision
shall be deemed to be so limited and shall be enforceable to the maximum extent
permitted by applicable Law.
 
Section 10.5.  Governing Law; Consent to Jurisdiction; Venue. This Agreement
shall be governed by and construed in accordance with the Laws of the State of
New York. Each party hereto agrees that it will bring any action or proceeding
in respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby, whether in tort or contract or at law or in
equity, exclusively in the federal or state courts located in New York, New York
(the “Chosen Courts”). In addition, each party hereby (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives, to the fullest
extent permitted by applicable Law, any objection to laying venue in the Chosen
Court and agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and (c)
waives any objection or defense that the Chosen Court is an inconvenient forum
or does not have personal jurisdiction over any party hereto. Each party hereto
further agrees that, to the fullest extent permitted by applicable Law, any
final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction within or outside the United States by suit
on the judgment. Further, each party hereto hereby waives all right to trial by
jury in any claim, action, proceeding or counterclaim by either party against
the other on any matters arising out of or in any way connected with this
Agreement.
 
Section 10.6.  Further Assurances. From time to time following the Closing, at
the request of any party hereto and without further consideration, the other
party or parties hereto shall execute and deliver to such requesting party such
instruments and documents and take such other action (but without incurring any
material financial obligation) as such requesting party may reasonably request
(and which is not specifically required hereby in another provision) in order to
consummate more fully and effectively the transactions contemplated hereby.
 
Section 10.7.  Counterparts. This instrument may be executed in any number of
identical counterparts, each of which for all purposes shall be deemed an
original, and all of which shall constitute collectively, one instrument. It is
not necessary that each party hereto execute the same counterpart so long as
identical counterparts are executed by each such party hereto. This instrument
may be validly executed and delivered by facsimile or other electronic
transmission.
 
Section 10.8.  Injunctive Relief. The parties hereby acknowledge and agree that
the failure of any party to this Agreement to perform its obligations hereunder
in accordance with their specific terms or to otherwise comply with such
obligations, including its failure to take all actions as are necessary on its
part to consummate the transactions contemplated hereby, will cause irreparable
injury to the other parties to this Agreement for which damages, even if
available, will not be an adequate remedy. Accordingly, each of the parties
hereto hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of any party’s obligations,
including an injunction to prevent breaches, and to the granting by any such
court of the remedy of specific performance of the terms and conditions hereof.
 
48

--------------------------------------------------------------------------------


Section 10.9.  Schedules. The disclosures in the Schedules must relate only to
the representations and warranties in the Section of this Agreement to which
they expressly relate and not to any other representation or warranty in this
Agreement, provided, however, any matters disclosed in any section or subsection
of the Schedules shall be deemed to be disclosed and incorporated into any other
section or subsection of the Schedules to which its reference is readily
apparent on its face without further inquiry. Inclusion of any item in the
Schedules (a) does not represent a determination that such item is material nor
expected to result in a Material Adverse Change nor shall it be deemed to
establish a standard of materiality; (b) does not represent a determination that
such item did not arise in the Ordinary Course of Business; (c) does not
represent a determination that the transactions contemplated by this Agreement
require the consent of third parties unless so indicated and (d) shall not
constitute, or be deemed to be, an admission to any third party concerning such
item.
 
Section 10.10.  Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
 
Section 10.11.  Confidentiality. From and after the Closing: 
 
(a)  in respect of all confidential information that relates to the Company and
its Subsidiaries (including, without limitation, any such information provided
pursuant to Section 7.10), the Seller Parties shall, and shall cause each
Affiliate thereof (including NEGI) (other than the Company and its Subsidiaries)
to, treat all such confidential information as confidential, preserve the
confidentiality thereof and not disclose any confidential information. If such
confidential information is disclosed in violation of this Section 10.11, the
Seller Parties shall immediately notify Buyer in writing and, as applicable,
take all reasonable steps required to prevent further disclosure;
 
(b)  in addition to all other remedies available to the Buyer at Law or in
equity, the parties agree that the Buyer shall be entitled to equitable relief,
including injunctive relief and specific performance, in the event of any breach
of this Section 10.11;  
 
(c)  if any Seller Party or any of its Affiliates (including NEGI) (other than
the Company and its Subsidiaries) is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) or, upon the
advice of its counsel, is required by applicable Law (including, but not limited
to, under SEC reporting obligations or in its financial statements in accordance
with GAAP) to disclose any confidential information, the Seller Parties shall
provide Buyer with prompt written notice of such request or requirement, which
notice shall, if practicable, be at least 48 hours prior to making such
disclosure, so that Buyer may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 10.11. If, in
the absence of a protective order or other remedy or the receipt of such a
waiver, such Seller Party or its Affiliates (including NEGI) (other than the
Company and its Subsidiaries) is nonetheless, in the opinion of its counsel,
legally compelled to disclose confidential information, then such Person may
disclose that portion of the confidential information which such counsel advises
is legally required to be disclosed; and
 
(d)  the parties hereto agree and acknowledge that the confidential information
relating to the Company and its Subsidiaries referred to in this Section 10.11
does not constitute “Evaluation Material” (as defined in the Confidentiality
Agreement) furnished by Riata to the Seller Parties and their Affiliates
(including NEGI) pursuant to the Confidentiality Agreement (it being understood
and agreed that the obligations of the Seller Parties under the Confidentiality
Agreement only apply to confidential information concerning Riata and its
Subsidiaries (excluding the Company and its Subsidiaries) and not to
confidential information with respect to the Company, NEGI, the Seller Parties
or their respective Subsidiaries).
 
49

--------------------------------------------------------------------------------


Section 10.12.  Amendment. This Agreement may not be amended or modified except
by an instrument in writing signed by or on behalf of all the parties hereto.
 
Section 10.13.  Waiver. The Seller Parties and the Company on the one hand, or
Buyer, on the other, may: (A) waive any inaccuracies in the representations and
warranties of the other contained herein or in any document, certificate, or
writing delivered pursuant hereto, or (B) waive compliance by the other with any
of the other’s agreements or fulfillment of any conditions to its own
obligations contained herein, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any other failure. Any
agreement on the part of a party hereto to any such waiver shall be valid only
if set forth in an instrument in writing signed by or on behalf of such party.
No failure or delay by a party hereto in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.
 
ARTICLE XI  
DEFINITIONS AND REFERENCES
 
Section 11.1.  Certain Defined Terms. When used in this Agreement, the following
terms shall have the respective meanings assigned to them in this Section
11.1 or in the sections, subsections or other subdivisions referred to below:
 
“$10 Million Credit” is defined in Section 1.2.
 
“1934 Act” is defined in Section 3.4(b).
 
“Adjustment Payment Date” is defined in Section 1.3(d).
 
“Affiliate” means, with respect to any Person, each other Person that directly
or indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the actual power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of stock, by contract, credit arrangement or otherwise. Notwithstanding anything
to the contrary in this Agreement, NEGI shall not be deemed an Affiliate of the
Company, the Company’s Subsidiaries or a Seller Party for purposes of this
Agreement, except where explicitly indicated.
 
“Agreement” means this Purchase and Sale Agreement, as hereafter amended or
modified in accordance with the terms hereof.
 
“Applicable Rate” means the per annum rate of interest and investment income
earned pursuant to the Escrow Agreement.
 
“Arbiter” is defined in Section 1.3(c).
 
“AREH” is defined in the Preamble.
 
“AREP” is defined in the Preamble.
 
“Base Cash Purchase Price” is defined in Section 1.2.
 
50

--------------------------------------------------------------------------------


“Basket” is defined in Section 9.6(a).
 
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which commercial banks in New York, New York are authorized or required to be
closed.
 
“Buyer” is defined in the Preamble.
 
“Buyer Business Representations” is defined in Section 9.1(a).
 
“Buyer Cap” is defined in Section 9.6(a).
 
“Buyer Indemnified Persons” is defined in Section 9.2. 
 
“Buyer Schedule” means the disclosure letter of even date with this Agreement
from Buyer to Seller delivered concurrently with the execution and delivery of
this Agreement.
 
“Cash” shall mean all cash and cash equivalents calculated in accordance with
GAAP (and consistent, with respect to presentation, with the June 30 Financials
and September 30 Financials) (other than cash and cash equivalents which are
restricted in use in connection with securing bonding requirements for plugging
and abandonment obligations or other similar items, and other than any insurance
proceeds after June 30, 2006, and refunds of prepaid insurance premiums after
June 30, 2006); provided, that (i) $2,000,000 of the amount paid by the Company
on September 13, 2006 for the oil and gas properties located in Iberville
Parish, Louisiana and (ii) the $80,000 paid by the Company prior to the Closing
Date in November 2006 for the services of Grant Thornton in connection with
Buyer’s acquisition financing shall be deemed to be “Cash”. Set forth on Exhibit
D is an example of the calculation of Cash based on the June 30 Financials and
September 30 Financials, as well as an estimate as of October 31, 2006.
 
“Cash Amount” means the Cash of the Company and its Subsidiaries.
 
“Challenged Amounts” is defined in Section 1.3(c).
 
“Chosen Courts” is defined in Section 10.5.
 
“Claim Notice” is defined in Section 9.1(c).
 
“Closing” is defined in Section 2.1.
 
“Closing Date” is defined in Section 2.1.
 
“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto, as amended. 
 
“Company” is defined in the Preamble.
 
“Company Contracts” is defined in Section 4.13(a).
 
“Company Intellectual Property” is defined in Section 4.19.
 
“Company Schedule” means the disclosure letter of even date with this Agreement
from the Seller Parties and the Company to Buyer delivered concurrently with the
execution and delivery of this Agreement.
 
51

--------------------------------------------------------------------------------


“Competing Proposal” is defined in Section 7.14(a).
 
“Confidentiality Agreement” means that certain letter agreement dated as of July
18, 2006 among Riata, AREP and NEGI.
 
“Consents” means all authorizations, consents, orders or approvals of, or
registrations, declarations, exemptions, licenses, permits or filings with, or
expiration of waiting periods imposed by, any Governmental Entity, in each case
that are necessary in order to consummate the transactions contemplated by this
Agreement and all consents and approvals of third parties necessary to prevent
any conflict with, violation or breach of, or default under, any Contract.
 
“Consideration Shares” is defined in Section 1.2.
 
“Contracts” means all legally binding: agreements, contracts, leases,
commitments, consensual obligations, arrangements, promises or understandings.
 
“Covered Parties” is defined in Section 7.10.
 
“Credit Facility” means that certain Credit Agreement, dated as of December 20,
2005, by and among NEG Oil & Gas LLC, Citicorp USA, Inc., as administrative
agent, Bear Stearns Corporate Lending Inc., as syndication agent, and certain
financial institutions, as lenders.
 
“Damages” means any and all debts, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether known or unknown,
or due or to become due or otherwise), diminution in value, monetary damages of
any type, fines, fees, Taxes, penalties, interest obligations, deficiencies,
losses and expenses (including amounts paid in settlement, interest, court
costs, costs of investigators, reasonable fees and expenses of attorneys,
accountants, financial advisors and other experts, and other actual
out-of-pocket expenses incurred in investigating and preparing for or in
connection with any claim, demand, charge, suit, litigation or proceeding), but
not lost profits; provided, that notwithstanding the foregoing, future income
streams, future earnings, future revenues, future cash flows, terminal values
and other similar items and metrics may be considered with respect to
determining a valuation or calculating a diminution in value.
 
“Defensible Title” means,
 
(a) with respect to those Reserve Report Wells to which the Reserve Reports
attribute proved reserves and with respect to any real property (including
Easements) included in the Properties, such title and ownership by the Company
or a Subsidiary of the Company that:
 
(i) entitles the Company and/or a Subsidiary of the Company to receive and
retain from such Reserve Report Well, without reduction, suspension or
termination, not less than the percentage set forth in the Reserve Reports as
the Net Revenue Interest of all Hydrocarbons produced, saved and marketed from
such Reserve Report Well, subject in all cases to (and limited in all respects
by) Permitted Encumbrances;
 
(ii) obligates the Company and/or a Subsidiary of the Company to bear a
percentage of the costs and expenses relating to the maintenance, development
and operation of such Reserve Report Well that is not more than the Working
Interest set forth for such Reserve Report Well in the Reserve Reports (unless
such increase is accompanied by a proportionate increase in the Net Revenue
Interest applicable to such Reserve Report Well or is the result of the
contribution requirements with respect to defaulting co-owners), subject in all
cases to (and limited in all respects by) Permitted Encumbrances; and
 
52

--------------------------------------------------------------------------------


(iii) except with respect to the Reserve Report Wells, is defensible, subject in
all cases to (and limited in all respects by) Permitted Encumbrances; and
 
(iv) is free and clear of all Liens, subject in all cases to (and limited in all
respects by) Permitted Encumbrances.
 
(b) except for the Reserve Report Wells, with respect to any personal property
or fixtures included in the Properties, such title and ownership by the Company
or any of its Subsidiaries that is defensible and is free and clear of all
Liens, subject in all cases to (and limited in all respects by) Permitted
Encumbrances.
 
“Dollars” or “$” means U.S. Dollars.
 
“Due Diligence” is defined in Section 7.1(a).
 
“Easements” means the rights-of-way, easements, leases, servitudes, Permits, and
licenses of the Company and its Subsidiaries that are necessary or useful for
the location, operation, maintenance, repair, replacement, use or ownership of
the Oil and Gas Properties, Pipeline and Processing Facilities, and related
operations.
 
“End Date” is defined in Section 8.3(a).
 
“Environmental Laws” means any and all Laws, regulations or other requirements
relating to pollution or protection of the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) including, without limitation, the Clean Air Act, the Comprehensive
Environmental Response Compensation and Liability Act (“CERCLA”), the Resource
Conservation and Recovery Act of 1976 (“RCRA”), the Toxic Substances Control Act
(“TSCA”), the Clean Water Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act (“HMTA”), all as amended, and any state Laws
implementing or analogous to the foregoing federal laws, and all other Laws
relating to or regulating emissions, discharges, releases, or cleanup of
pollutants, contaminants, chemicals, polychlorinated biphenyls (“PCBs”), oil and
gas exploration and production wastes, brine, solid wastes, or toxic wastes.
 
“Equity Interest” means (i) the equity ownership rights in a business entity,
whether a corporation, company, joint stock company, limited liability company,
general or limited partnership, joint venture, bank, association, trust, trust
company, land trust, business trust, sole proprietorship or other business
entity or organization, and whether in the form of capital stock, ownership
unit, limited liability company interest, membership interest, limited or
general partnership interest or any other form of ownership, and (ii) also
includes all Equity Interest Equivalents.
 
“Equity Interest Equivalents” means all rights, warrants, options, convertible
securities or indebtedness, exchangeable securities or other instruments, or
other rights that are outstanding and exercisable for or convertible or
exchangeable into, directly or indirectly, any Equity Interest at the time of
issuance or upon the passage of time or occurrence of some future event.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
53

--------------------------------------------------------------------------------


“Estimated Cash Amount” is defined in Section 1.3.
 
“Estimated Net Working Capital” is defined in Section 1.3.
 
“Excluded Licenses” is defined in Section 7.11(b).
 
“Exclusivity Period” is defined in Section 7.14.
 
“Extended End Date” is defined in Section 8.3(a).
 
“Extraordinary Payments” means all payments or other distributions required to
be made by the Company or any of its Subsidiaries, pursuant to any Contracts, to
any directors, managers, officers or employees of the Company or any of its
Subsidiaries as a result of the transactions contemplated by this Agreement,
including all severance payments, termination payments or other amounts payable
(including the estimated costs of benefits required to be provided) under the
terms of any employment agreement determined as if the employee’s employment
with the Company or any of its Subsidiaries was terminated after the occurrence
of a “change of control” or other similar event (whether such payments or other
distributions are paid on or before the Closing Date or are payable after the
Closing Date).
 
“Final Cash Amount” is defined in Section 1.3(b).
 
“Final Net Working Capital” is defined in Section 1.3(b).
 
“Financial Statements” is defined in Section 4.7(b).
 
“Fixtures, Facilities and Equipment” means Wells, tubing, casing, downhole
equipment, wellhead equipment, pumping units, flowlines, tanks, buildings,
injection facilities, saltwater disposal facilities, compression facilities,
gathering systems, fixtures, machinery and equipment and all other personal
property and fixtures used on or in connection with the operation of the Oil and
Gas Properties, Easements, and Pipeline and Processing Facilities.
 
“Fundamental Buyer Representations” is defined in Section 9.1(a).
 
“Fundamental Seller Representations” is defined in Section 9.1(a).
 
“GAAP” means generally accepted accounting principles in the United States of
America from time to time in effect applied on a consistent basis.
 
“Galveston Subsidiaries” is defined in Section 4.12(a).
 
“Governing Documents” means, as applicable, the certificate of incorporation,
articles of incorporation, bylaws, certificate of limited partnership,
partnership or limited partnership agreement, certificate of formation,
regulations, operating agreement, joint venture agreement and each other
Contract or instrument (i) pursuant to which a Person is established and
organized, or (ii) which establishes the governance of such Person, and in each
such case, as amended, modified or restated.
 
“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, municipal, or other governmental or
quasi-governmental body, agency, authority, department, commission, board,
bureau, or instrumentality (domestic or foreign).
 
“Hazardous Material” means (i) any “hazardous substance,” as defined by CERCLA,
(ii) any “hazardous waste” or “solid waste,” in either case as defined by the
Resource Conservation and Recovery Act, as amended, and any analogous state
statutes, and any regulations promulgated thereunder that are applicable to the
Company or any of its Subsidiaries, (iii) any solid, hazardous, dangerous or
toxic chemical, material, waste or substance, within the meaning of and
regulated by any applicable Environmental Law, (iv) any radioactive material,
including any naturally occurring radioactive material, and any source, special
or byproduct material as defined in 42 U.S.C. 2011 et seq. and any amendments or
authorizations thereof, (v) any regulated asbestos-containing materials in any
form or condition, (vi) any regulated polychlorinated biphenyls in any form or
condition and (vii) petroleum, petroleum hydrocarbons or any fraction or
byproducts thereof. Notwithstanding the foregoing, no change in Law or
regulation that is adopted or becomes effective after the Closing Date shall
alter the definition of Hazardous Material as defined or used in this Agreement.
 
54

--------------------------------------------------------------------------------


“Hedge” means any future derivative, swap, collar, put, call, cap, option or
similar Contract that is intended to benefit from, or reduce or eliminate, the
risk of fluctuations in interest rates, basis risk or the price of commodities,
including Hydrocarbons or securities, to which the Company or any of its
Subsidiaries is bound or subject.
 
“HSR Act” is defined in Section 7.2(b).
 
“Hydrocarbons” means oil, condensate, gas, casinghead gas and other liquid or
gaseous hydrocarbons, or any of them or any combination thereof, and all
products and substances produced therewith, extracted, separated, processed and
produced therefrom.
 
“Imbalances” means the quantity of natural gas owed to, or owed by, the Company
or any of its Subsidiaries, but not paid for, as set forth on Company Schedule
4.15(a), by reason of well, pipeline or processing imbalances.
 
“Included Licenses” is defined in Section 7.11(b).
 
“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money (including any accrued and unpaid
interest and any prepayment penalties or premiums, in each case, to the extent
not otherwise included in Net Working Capital), (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar debt instruments
(including all accrued and unpaid interest and all prepayment penalties or
premiums) or reimbursement agreements in respect thereof, (iii) all obligations
of such Person under capitalized leases, (iv) all obligations of others secured
by any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (v) all letters of credit issued
for the account of such Person, (vi) obligations of such Person under
conditional sale, title retention or similar arrangements or other obligations
to pay in respect of the balance deferred and unpaid of the purchase price of
any property, (vii) all obligations in respect of currency, commodity or
interest rate swap, hedge or similar protection device, and (viii) all
guarantees of or by such Person of any of the matters described in clauses
(i)-(vii) hereof. For the avoidance of doubt, no items included in Indebtedness
shall be included in Net Working Capital.
 
“Indemnified Party” is defined in Section 9.4(a).
 
“Indemnifying Party” is defined in Section 9.4(a).
 
“Interests” means 100% of the membership or other Equity Interests issued by the
Company (which is described in the operating agreement of the Company attached
as Exhibit E).
 
“Interim Financial Statements” is defined in Section 4.7(c).
 
55

--------------------------------------------------------------------------------


“IRS” means the Internal Revenue Service.
 
“June 30 Financials” is defined in Section 8.3(c).
 
“Knowledge” of a specified Person (or similar references to a Person’s
knowledge) means (i) in the case of a Person who is an individual, the
information actually known by such Person, (ii) in the case of the Seller
Parties or the Company, the information actually known by Carl Icahn, Keith
Meister, Vincent Intrieri, Bob Alexander, Randy Cooley, Philip D. Devlin or Don
Butler (each a “Primary Knowledge Person”) after receiving an affidavit in the
form attached hereto as Exhibit F from each of F. Wayne Campbell, Rick Kirby, R.
Kent Leuders, Lori Mauk, David Rigsby and Jenny Robins (each a “Secondary
Knowledge Person”), or (iii) in the case of Buyer or Riata, the information
actually known by the Tom L. Ward, N. Malone Mitchell, Dirk M. Van Doren,
Matthew McCann and Matthew K. Grubb after making due inquiry of the current
management employees of such Person and its Subsidiaries having primary
responsibility for such matter.
 
“Law” means any statute, law, rule, regulation, judgment, order, ordinance,
requirement, code, writ, injunction, or decree of any Governmental Entity.
 
“Lease(s)” means oil, gas or mineral leases, leasehold estates, operating rights
and other rights authorizing the owner thereof to explore or drill for and
produce Hydrocarbons and other minerals, contractual rights to acquire any such
of the foregoing interests which have been earned by performance, and fee
mineral, royalty and overriding royalty interests, net profits interests,
production payments and other interests payable out of Hydrocarbon production,
in each case, in which the Company or any of its Subsidiaries has an interest. 
 
“Letter of Intent” is defined in the Recitals.
 
“Lien” means any claim, lien, mortgage, security interest, pledge, deposit,
charge, option, easement, encroachment or encumbrance of any kind.
 
“Management Agreements” means all agreements between NEGI and any of the Company
or the Subsidiaries providing for the payment of fees, reimbursements or other
compensation to NEGI, including without limitation, the Management Agreement,
dated May 1, 2001, as amended, between NEGI and NEG Operating LLC; the
Management Agreement dated August 28, 2003 between NEGI and TransTexas Gas
Corporation; and the Management Agreement dated November 16, 2004 between NEGI
and Panaco, Inc.
 
“Material Adverse Change” shall mean, when used in connection with Riata, Seller
or the Company, as the case may be, any change, event, occurrence, condition,
circumstance, development or effect that, individually or in the aggregate has
had, or will have, a material adverse effect on the business, properties,
assets, liabilities, condition (financial or otherwise) or results of operations
of such party and its Subsidiaries taken as a whole, or that would reasonably be
expected to materially delay or adversely affect the ability of such party and
its Affiliates to consummate the transactions contemplated hereby; provided,
however, that any change, event, occurrence, condition, circumstance,
development or effect that is (i) primarily caused by conditions affecting the
United States economy generally or the economy of any nation or region in which
such party or any of its Subsidiaries conducts business that is material to the
business of such entity and its Subsidiaries, taken as a whole, shall not be
taken into account in determining whether there as been or would be “Material
Adverse Change” on or with respect to such party, (ii) primarily caused by
conditions generally affecting the oil and gas industry shall not be taken into
account in determining whether there has been or would be a “Material Adverse
Change” on or with respect to such party, and (iii) primarily caused by the
announcement or pendency of this Agreement or the transactions contemplated
hereby shall not be taken into account in determining whether there has been or
would be a “Material Adverse Change” on or with respect to such party, except in
the case of clauses (i) and (ii), to the extent such change, event, occurrence,
condition, circumstance, development or effect has a disproportionate adverse
effect on such party and its Subsidiaries as compared to any other person
engaged in the same business.
 
56

--------------------------------------------------------------------------------


“Merger Agreement” means the Agreement and Plan of Merger dated December 7, 2005
among NEGI, the Company, NEG, Inc. and AREH.
 
“Mizuho Note” is defined in Section 7.11(a).
 
“Most Recent SEC Reports” is defined in Section 4.7(a).
 
“NEG Holding” means NEG Holding LLC, a Delaware limited liability company.
 
“NEG Sub” is defined in Section 7.11(a).
 
“NEG Operating” is defined in Section 7.11(a).
 
“NEGI” means National Energy Group, Inc., a Delaware corporation.
 
“NEGI’s Relevant Employees” is defined in Section 7.14(c).
 
“Net Revenue Interest” means an interest (expressed as a percentage or decimal
fraction) in and to all Hydrocarbons produced and saved from or attributable to
a Reserve Report Well, as such percentage or decimal is set forth in the Reserve
Reports.
 
“Net Working Capital” shall mean current assets of the Company and its
Subsidiaries minus current liabilities of the Company and its Subsidiaries,
calculated in accordance with GAAP (and consistent, with respect to
presentation, with the June 30 Financials and September 30 Financials),
excluding receivables or payables due to or from AREP or its Affiliates which
are being eliminated by the Seller Parties as part of the transactions
contemplated hereby, Cash and all liabilities and obligations (and positive
benefits and value) relating to the Hedges, and, since September 7, 2006, the
Company and its Subsidiaries shall have been operating in the ordinary course
consistent with past practice with respect to net working capital items. In
addition, the calculation of Net Working Capital shall: (i) include as a current
asset the drilling deposit/return premium (estimated to be between $900,000 and
$1,085,000) under insurance policy numbers JHB2M050074 and BCR-9E-1001-05 dated
December 1, 2005 to December 1, 2006: (1) if such treatment is in accordance
with GAAP (and consistent, with respect to presentation, with the June 30
Financials and the September 30 Financials), whether or not such drilling
deposit/return premium is actually repaid to or otherwise obtained (in whole or
in part) by Buyer, the Company or its Subsidiaries; or (2) notwithstanding GAAP
or past practice, in an amount equal to the amount of such drilling
deposit/return premium actually repaid to or otherwise obtained (in whole or in
part) by Buyer, the Company or its Subsidiaries or in an amount equal to the
benefit therefrom realized by the Buyer, the Company or its Subsidiaries; and
(ii) exclude: (a) cash and cash equivalents which are restricted in use,
including in connection with securing bonding requirements for plugging and
abandonment obligations or other similar items, and (b) any insurance proceeds
and any claims therefor made by or on behalf of the Company or any of its
Subsidiaries after June 30, 2006. Notwithstanding the presentation in the June
30 Financials or the September 30 Financials or the treatment under GAAP, gas
imbalances shall be deemed to be a current liability. Set forth on Exhibit G is
an example of the calculation of Net Working Capital based on the June 30
Financials and September 30 Financials. For the avoidance of doubt, no items
included in Indebtedness shall be included in Net Working Capital.
 
57

--------------------------------------------------------------------------------


“Note” is defined in Section 7.11(a).
 
“Notice Period” is defined in Section 9.4(a).
 
“Oil and Gas Contracts” is defined in Section 4.13(b).
 
“Oil and Gas Properties” means all right, title and interest, including
easements, of the Company and any of its Subsidiaries in and to a Lease or lands
pooled therewith.
 
“Oil and Gas Holdings” is defined in the Preamble.
 
“Operating Agreement of NEG Holding” means that certain Operating Agreement of
NEG Holding dated May 1, 2001, and any amendment thereto or replacement thereof.
 
“Ordinary Course of Business” means, with respect to a Person, the ordinary
course of each of the businesses of such Person and its Subsidiaries consistent
with past practice and custom (including with respect to quantity and
frequency).
 
“Panaco ESOP” means the Panaco, Inc. Employee Stock Ownership Plan and Trust
Contract #937064 Marshall and Isley Trust Company N.A., Account #93-7064-00-4.
 
“Parents” is defined in the Preamble.
 
“Pay-Off Letters” means the letters, and any updates thereto, to be sent by the
lenders under the Credit Facility to Buyer prior to or at Closing (if the Buyer
has elected to cause the payoff of the Credit Facility), which letters shall
specify the aggregate amount of Indebtedness of the Company and its Subsidiaries
that will be outstanding as of the Closing Date under the Credit Facility and
wire transfer information for each such lender.
 
“Permits” means licenses, permits, waivers, franchises, consents, concessions,
approvals, variances, grants, exemptions, registrations, operating certificates,
orders and other authorizations of or from Governmental Entities.
 
“Permitted Encumbrances” means the following:
 
(a) Liens for taxes which are not yet delinquent or which are being contested in
good faith and for which adequate reserves have been established;
 
(b) normal and customary Liens under operating agreements, unitization
agreements, and pooling orders relating to the Properties, which obligations are
not yet delinquent and pursuant to which none of the Company and its
Subsidiaries is in default;
 
(c) mechanic’s, materialman’s and other like Liens relating to the Properties,
which obligations are not yet delinquent and pursuant to which none of the
Company and its Subsidiaries is in default;
 
(d) minor imperfections, defects and irregularities in title or other
restrictions on the use or ownership of property (whether created by or arising
out of joint operating agreements, farm-out agreements, leases and assignments,
contracts for purchases of Hydrocarbons or similar agreements, or otherwise in
the Ordinary Course of Business) that are of the nature customarily accepted by
reasonable and prudent persons engaged in the business of the ownership,
development and operating of oil and gas properties, including but not limited
to (i) defects in the early chain of title consisting of failure to recite
marital status or the omission of succession or heirship proceedings; (ii)
defects or irregularities arising out of mortgages or deeds of trust which, by
their terms, matured more that twenty years ago but which remain unreleased of
record; (iii) defects or irregularities arising out of the lack of recorded
powers of attorney from corporations to execute and deliver documents on their
behalf; and (iv) defects and irregularities cured by possession under applicable
statues of limitation and statutes relating to prescription;
 
58

--------------------------------------------------------------------------------


(e) all rights to consent by, required notices to, filings with, or other
actions by Governmental Entities in connection with the sale or conveyance of
oil and gas leases or interests therein if the same are customarily obtained
routinely and subsequent to such sale or conveyance;
 
(f) preferential rights to purchase and required third party consents to
assignments and similar agreements with respect to which, prior to Closing,
 
(i) waivers or consents are obtained from the appropriate parties,
 
(ii) the appropriate time period for asserting such rights has expired without
an exercise of such rights, or
 
(iii) arrangements can be made on terms satisfactory to Buyer to allow Buyer to
receive substantially the same economic benefits as if all such waivers and
consents had been obtained;
 
(g) easements, encumbrances, rights-of-way, servitudes, Permits, surface leases
and other rights in respect of surface operations, pipelines, grazing, logging,
canals, ditches, reservoirs, fences or the like; and easements for streets,
alleys, highways, pipelines, telephone lines, power lines, railways and other
easements and rights-of-way, on, over or in respect of any of the Properties to
the extent such matters do not materially interfere with operations on the
Properties;
 
(h) rights reserved to or vested in any municipality or governmental, statutory
or public authority to control or regulate any of the Properties in any manner,
and all applicable Laws, rules and orders of any Governmental Entity;
 
(i) conventional rights of reassignment normally actuated by an intent to
abandon or release a lease and requiring notice to the holders of such rights;
and
 
(j)  Liens securing Indebtedness of any Subsidiary of the Company solely to the
Company or any of the Company's Subsidiaries.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, enterprise,
unincorporated organization, or Governmental Entity.
 
“Pre-Closing Tax Period” is defined in Section 7.7(a).
 
“Pipeline and Processing Facilities” means any pipelines or treatment or
processing facilities of the Company and its Subsidiaries.
 
“Potential MAC Claim” is defined in Section 9.4(b).
 
59

--------------------------------------------------------------------------------


“Private Placement Memorandum” is defined in Section 5.5(a).
 
“Proceedings” means all proceedings, litigation, arbitrations, actions, claims,
suits and investigations, whether at law or equity, or civil or criminal in
nature, in each case by or before any arbitrator or any Governmental Entity.
 
“Properties” means the Oil and Gas Properties, Easements, Fixtures, Facilities
and Equipment, and Pipeline and Processing Facilities.
 
“Protest Letter” is defined in Section 1.3(b).
 
“PUD Location” shall mean each drilling location identified in the Reserve
Reports, subject to any depth restriction set forth in the Reserve Reports to
such location.
 
“PUD Well” shall mean a well to be drilled in the future upon a PUD Location,
which (for the purposes of determining Defensible Title thereto) shall be
treated as if such well had been drilled and completed and was in existence at
or prior to the date of this Agreement.
 
“Purchase Price” is defined in Section 7.7(c).
 
“Purchase Price Allocation” is defined in Section 7.7(c).
 
“Purchase Price Review Period” is defined in Section 1.3(b).
 
“Representatives” is defined in Section 7.14(a).
 
“Required Third Party Consent” is defined in Section 8.2(a).
 
“Reserve Reports” is defined in Section 4.17.
 
“Reserve Report Well” means a Well or a PUD Well, as the context requires, that
is specifically referenced in the Reserve Reports.
 
“Restructuring” is defined in Section 7.11(a).
 
“Riata Financial Statements” is defined in Section 5.5(b).
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Financial Statements” is defined in Section 4.7(b).
 
“Section 8.3 SEC Reports” is defined in Section 8.3(c).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller Business Representations” is defined in Section 9.1(a).
 
“Seller Indemnified Persons” is defined in Section 9.3.
 
“Seller Insurance Policies” is defined in Section 7.18.
 
“Seller” is defined in the Preamble.
 
60

--------------------------------------------------------------------------------


“Seller Cap” is defined in Section 9.6(a).
 
“Seller Parties” is defined in the Preamble.
 
“September 30 Financials” means the NEG Oil & Gas LLC September 30, 2006
financial statements.
 
“Stock” is defined in Section 7.11(a).
 
“Straddle Period” is defined in Section 7.7(a).
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, limited partnership, partnership, trust or other entity with
respect to which such Person has the power, directly or indirectly through one
or more intermediaries, to vote or direct the voting of sufficient securities or
interests to elect a majority of the directors or management committee or
similar governing body. Notwithstanding anything to the contrary in this
Agreement or any agreements, certificates or documents delivered in connection
with this Agreement, (i) NEGI shall not be deemed a direct or indirect
Subsidiary of the Company or any Seller Party for all purposes of this Agreement
or any agreements, certificates or documents delivered in connection with this
Agreement and (ii) NEG Holding and its Subsidiaries are Subsidiaries of the
Company for all purposes of this Agreement and any agreements, certificates or
documents delivered in connection with this Agreement.
 
“Survival Period” is defined in Section 9.1(a).
 
“Tax” or “Taxes” means any and all taxes, charges, fees, levies, tariffs,
duties, liabilities, impositions or other assessments of any kind (together with
any and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any Tax authority or other Governmental Entity,
including, without limitation, income, gross receipts, profits, gaming, excise,
real or personal property, environmental, sales, use, value-added, ad velorem,
withholding, social security, retirement, employment, unemployment, workers’
compensation, occupation, service, license, net worth, capital stock, payroll,
franchise, gains, stamp, transfer and recording taxes, and shall include any
liability for the Taxes of any Person under Treasury Regulation Section 1.1502-6
(or any similar provision of state, local, or foreign Law), or as a transferee
or successor, by contract, or otherwise.
 
“Tax Returns” means any report, return, amended return, refund claim,
information statement, payee statement or other information provided or required
to be provided to any Governmental Entity, with respect to Taxes, including any
return of an affiliated, combined or unitary group.
 
“Third Party Claim” is defined in Section 9.4(a).
 
“Transaction Costs” means the aggregate amount of all fees, costs and expenses
of the Company and its Subsidiaries (whether incurred by or on behalf of the
Company or any of its Subsidiaries or on behalf of Seller or any of its
Affiliates) incurred through the Closing Date in connection with the
structuring, negotiation, performance or consummation of the transactions
contemplated by this Agreement (whether due to be paid before or after the
Closing Date), including, without limitation, any investment banking,
accounting, advisory, brokers, finders or legal fees or fees paid to any
Governmental Entity or third party.
 
“Treasury” is defined in Section 2.2(e).
 
61

--------------------------------------------------------------------------------


“Well” means a well drilled for the purpose of producing Hydrocarbons or
disposing of fluids produced in connection with the production of Hydrocarbons,
associated with the Company’s or any of its Subsidiaries’ interest in any Lease
or lands pooled therewith.
 
“Working Interest” means the percentage of costs and expenses attributable to
the maintenance, development and operation of a Reserve Report Well, as such
percentage is set forth in the Reserve Reports.
 
Section 11.2.  References and Construction.All references in this Agreement to
articles, sections, subsections and other subdivisions refer to corresponding
articles, sections, subsections and other subdivisions of this Agreement unless
expressly provided otherwise. All references to “Schedule or “Schedules” are to
the disclosure schedules attached hereto.
 
(a)  Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.
 
(b)  The words “this Agreement,” “this instrument,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited.
 
(c)  Words in the singular form shall be construed to include the plural and
vice versa, unless the context otherwise requires. Pronouns in masculine,
feminine and neuter genders shall be construed to include any other gender.
 
(d)  Unless the context otherwise requires or unless otherwise provided herein,
the terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments or restatements of such agreement, instrument or
document, provided that nothing contained in this subsection shall be construed
to authorize such renewal, extension, modification, amendment or restatement.
 
(e)  The word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions.
 
(f)  Each of the parties hereto acknowledges that it has been represented by
independent counsel of its choice throughout all negotiations that have preceded
the execution of this Agreement and that it has executed the same with consent
and upon the advice of said independent counsel. Each party and its counsel
cooperated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged between
the parties shall be deemed the work product of the parties and may not be
construed against any party by reason of its preparation. Accordingly, any rule
of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted it is of no
application and is hereby expressly waived.
 
(g)  Notwithstanding anything contained in this Agreement to the contrary,
except as otherwise expressly provided in this Agreement, the Parties hereto
covenant and agree that no amount shall be (or is intended to be) included, in
whole or in part (either as an increase or a reduction), more than once in the
calculation of any calculated amount pursuant to this Agreement if the effect of
such additional inclusion (either as an increase or a reduction) would be to
cause such amount to be over- or under-counted for purposes of the transactions
contemplated by this Agreement. The Parties hereto further covenant and agree
that, with respect to any calculation of Cash or Net Working Capital pursuant to
this Agreement, if there is a conflict between the terms set forth in this
Agreement and GAAP, the terms set forth in this Agreement shall control.


62

--------------------------------------------------------------------------------


ARTICLE XII
GUARANTEE; LETTER OF INTENT; MANAGEMENT
 
Section 12.1.  Guarantee . Riata hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment when due, and the
performance by, the Buyer of all of its obligations under this Agreement. This
guarantee constitutes a continuing, absolute, unconditional and irrevocable
guarantee of payment when due, and not of collection, and Riata specifically
agrees that it shall not be necessary or required that the Seller Parties
exercise any right, assert any claim or demand or enforce any remedy whatsoever
against the Buyer (or any other person or entity) before or as a condition to
the obligations of Riata hereunder. This guarantee shall remain in full force
and effect until all obligations of the Buyer hereunder have been paid in full
or performed.
 
Section 12.2.  Letter of Intent. The parties hereto agree that (i) the Letter of
Intent is hereby amended so that all references therein to “November 16, 2006”
shall be replaced with “November 21, 2006” and (ii) the Letter of Intent shall
be deemed to have been continuously in effect since the execution thereof
through and until the Closing (including for purposes of Section 9.2(c) hereof).
 
Section 12.3.  Management. Buyer agrees that following the Closing it will not,
and will cause the Company and its Subsidiaries not to, assert any claim against
NEGI based upon any management failure, mistake or error in the provision of
management services under the Management Agreements. For the avoidance of doubt,
the foregoing shall not limit the rights of Buyer under this Agreement
(including Sections 7.10, 7.11 or 10.11 or Article IX hereof) nor rights of
Buyer, the Company and its Subsidiaries arising out of the failure to return to
the Company and its Subsidiaries of assets, books and records, information
technology, data, software and rights (if any) belonging to the Company and its
Subsidiaries but in the possession of NEGI.
 
[Signature page follows]
63

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed by the parties hereto on the date
set forth above.
 






AMERICAN REAL ESTATE PARTNERS, L.P.


By: American Property Investors, Inc.,
its general partner




By: /s/ Hillel Moerman                                             
Name: Hillel Moerman
Title: Chief Financial Officer




AMERICAN REAL ESTATE HOLDINGS
LIMITED PARTNERSHIP


By: American Property Investors, Inc.,
its general partner




By: /s/ Hillel Moerman                                             
Name: Hillel Moerman
Title: Chief Financial Officer






AREP OIL & GAS HOLDINGS LLC


By: American Real Estate Holdings Limited Partnership
By: American Property Investors, Inc.,
its general partner




By: /s/ Hillel Moerman                                             
Name: Hillel Moerman
Title: Chief Financial Officer



[Purchase and Sale Agreement Signature Page]

64

--------------------------------------------------------------------------------



AREP O & G HOLDINGS LLC




By: AREP Oil & Gas Holdings LLC, its sole member
By: American Real Estate Holdings Limited Partnership, its sole member
By: American Property Investors, Inc.,
its general partner




By: /s/ Hillel Moerman                                             
Name: Hillel Moerman
Title: Chief Financial Officer




NEG OIL & GAS LLC


By: AREP O&G Holdings LLC, its sole member
By: AREP Oil & Gas Holdings LLC, its sole member
By: American Real Estate Holdings Limited Partnership, its sole member
By: American Property Investors, Inc.,
its general partner




By: /s/ Hillel Moerman                                             
Name: Hillel Moerman
Title: Chief Financial Officer




SANDRIDGE HOLDINGS, INC.




By: /s/ Tom L. Ward                                               
Name: Tom L. Ward
Title: Chief Executive Officer




Solely for purposes of Article V, Article XII, Section 9.5 and Section 10.2
RIATA ENERGY, INC.




By: /s/ Tom L. Ward                                               
Name: Tom L. Ward
Title: Chief Executive Officer


65

--------------------------------------------------------------------------------





